Exhibit 10.1

Execution Copy


SHARE PURCHASE AGREEMENT


BY AND AMONG


AEROSONIC CORPORATION


AND


OP TECHNOLOGIES, INC.


AND


OPTIMIZATION TECHNOLOGIES, INC.


AND


CERTAIN SHAREHOLDERS OF
OPTIMIZATION TECHNOLOGIES, INC.


(FOR THE PURPOSES OF SECTION 2.6 ONLY)


DATED AUGUST 21, 2007



--------------------------------------------------------------------------------


TABLE OF CONTENTS

    Page
RECITALS   - 1 -
1. DEFINITIONS AND USAGE - 1 - 1.1 DEFINITIONS - 1 -
2. SALE AND TRANSFER OF THE SHARES; EXCLUDED ASSETS; DIRECTORS AND OFFICERS;    
CLOSING AND OTHER AGREEMENTS - 11 - 2.1 PURCHASE AND SALE OF THE SHARES;
EXCLUDED ASSETS AND LIABILITIES - 11 - 2.2 PURCHASE PRICE - 11 - 2.3 DIRECTORS
OF THE COMPANY; OFFICERS OF THE COMPANY - 15 - 2.4 CLOSING - 15 - 2.5 CLOSING
OBLIGATIONS - 15 - 2.6 BUYER'S RIGHT OF FIRST REFUSAL - 17 - 2.7 COOPERATIVE
EFFORT UNTIL FAA CERTIFICATION - 18 -
3. REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER AND THE SHARES - 20 -
3.1 ORGANIZATION AND GOOD STANDING - 20 - 3.2 ENFORCEABILITY; AUTHORITY; NO
CONFLICT - 20 - 3.3 TITLE TO THE SHARES; CERTAIN SHAREHOLDERS OF SELLER - 21 -
3.4 BUYER COMMON STOCK TO BE RESTRICTED SECURITIES - 21 -
4. REPRESENTATIONS AND WARRANTIES OF SELLER AND COMPANY RELATING TO THE COMPANY
- 22 - 4.1 ORGANIZATION AND GOOD STANDING - 22 - 4.2 ENFORCEABILITY; AUTHORITY;
NO CONFLICT - 22 - 4.3 CAPITALIZATION; TITLE TO SHARES; INVESTMENTS - 23 - 4.4
FINANCIAL STATEMENTS - 24 - 4.5 BOOKS AND RECORDS - 24 - 4.6 TITLE TO ASSETS;
ENCUMBRANCES - 25 - 4.7 REAL PROPERTY - 25 - 4.8 ACCOUNTS RECEIVABLE - 25 - 4.9
INVENTORIES; SUPPLIERS; CUSTOMERS - 26 - 4.10 NO UNDISCLOSED LIABILITIES;
DIVIDENDS; INDEBTEDNESS - 26 - 4.11 TAXES - 27 - 4.12 NO MATERIAL ADVERSE CHANGE
- 28 - 4.13 EMPLOYEE BENEFITS - 28 - 4.14 COMPLIANCE WITH LEGAL REQUIREMENTS;
GOVERNMENTAL AUTHORIZATIONS - 29 - 4.15 LEGAL PROCEEDINGS; ORDERS - 31 - 4.16
ABSENCE OF CERTAIN CHANGES AND EVENTS - 31 - 4.17 CONTRACTS; NO DEFAULTS - 31 -
4.18 INSURANCE - 33 - 4.19 ENVIRONMENTAL MATTERS - 33 - 4.20 INTELLECTUAL
PROPERTY ASSETS - 34 - 4.21 RELATIONSHIPS WITH RELATED PERSONS - 37 - 4.22
BROKERS OR FINDERS - 37 - 4.23 SOLVENCY - 37 - 4.24 RETURN POLICIES; WARRANTIES;
CUSTOMER SPECIAL ORDERS; ETC - 38 - 4.25 ACCOUNTS; SAFE DEPOSIT BOXES; POWERS OF
ATTORNEY - 38 - 4.26 DISCLOSURE - 38 -
5. REPRESENTATIONS AND WARRANTIES OF BUYER - 38 - 5.1 ORGANIZATION AND GOOD
STANDING - 39 - 5.2 AUTHORITY; NO CONFLICT - 39 - 5.3 CERTAIN PROCEEDINGS - 39 -
5.4 BROKERS OR FINDERS - 40 -
6. COVENANTS OF SELLER PRIOR TO CLOSING - 40 - 6.1 ACCESS AND INVESTIGATION - 40
- 6.2 OPERATION OF THE BUSINESS OF THE COMPANY - 40 - 6.3 NEGATIVE COVENANT - 40
- 6.4 REQUIRED APPROVALS - 41 - 6.5 NOTIFICATION - 41 - 6.6 NO NEGOTIATION - 41
- 6.7 RESIGNATION OF OFFICERS AND DIRECTORS - 41 -
7. COVENANTS OF BUYER PRIOR TO CLOSING - 41 -   REQUIRED APPROVALS - 41 -
8. CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE - 42 - 8.1 ACCURACY OF
REPRESENTATIONS - 42 - 8.2 SELLER'S PERFORMANCE - 42 - 8.3 CONSENTS - 42 - 8.4
ADDITIONAL DOCUMENTS - 42 - 8.5 NO PROCEEDINGS - 43 - 8.6 NO CONFLICT - 43 - 8.7
INDEBTEDNESS - 43 - 8.8 GOVERNMENTAL AUTHORIZATIONS - 44 - 8.9 ANCILLARY
AGREEMENTS - 44 -
9. CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE - 44 - 9.1 ACCURACY OF
REPRESENTATIONS - 44 - 9.2 BUYER'S PERFORMANCE - 44 - 9.3 NO INJUNCTION - 44 -
10. TERMINATION - 44 - 10.1 TERMINATION EVENTS - 44 - 10.2 EFFECT OF TERMINATION
- 45 -
11. ADDITIONAL COVENANTS - 45 - 11.1 PAYMENT OF ALL TAXES RESULTING FROM SALE OF
SHARES BY SELLER - 45 - 11.2 REPORTS AND RETURNS - 46 - 11.3 ASSISTANCE IN
PROCEEDINGS - 46 - 11.4 NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT -
46 - 11.5 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS - 47 - 11.6 RETENTION OF AND
ACCESS TO RECORDS - 47 - 11.7 LEGENDS - 47 - 11.8 FURTHER ASSURANCES - 48 -
12. INDEMNIFICATION; REMEDIES - 48 - 12.1 SURVIVAL - 48 - 12.2 INDEMNIFICATION
AND REIMBURSEMENT BY SELLER - 49 - 12.3 INDEMNIFICATION AND REIMBURSEMENT BY
BUYER - 49 - 12.4 TIME LIMITATIONS - 50 - 12.5 RIGHT OF SETOFF - 50 - 12.6
THIRD-PARTY CLAIMS - 50 - 12.7 OTHER CLAIMS - 51 - 12.8 INDEMNIFICATION IN CASE
OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE - 51 -
13. CONFIDENTIALITY - 52 - 13.1 DEFINITION OF CONFIDENTIAL INFORMATION - 52 -
13.2 RESTRICTED USE OF CONFIDENTIAL INFORMATION - 53 - 13.3 EXCEPTIONS - 53 -
13.4 LEGAL PROCEEDINGS - 54 - 13.5 RETURN OR DESTRUCTION OF CONFIDENTIAL
INFORMATION - 54 - 13.6 ATTORNEY-CLIENT PRIVILEGE - 54 -
14. GENERAL PROVISIONS - 55 - 14.1 EXPENSES - 55 - 14.2 PUBLIC ANNOUNCEMENTS -
55 - 14.3 NOTICES - 55 - 14.4 JURISDICTION; SERVICE OF PROCESS - 57 - 14.5
ENFORCEMENT OF AGREEMENT - 58 - 14.6 WAIVER; REMEDIES CUMULATIVE - 58 - 14.7
ENTIRE AGREEMENT AND MODIFICATION - 58 - 14.8 DISCLOSURE SCHEDULE - 58 - 14.9
ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS - 59 - 14.10 SEVERABILITY - 59
- 14.11 CONSTRUCTION - 59 - 14.12 TIME OF ESSENCE - 59 - 14.13 GOVERNING LAW -
59 - 14.14 EXECUTION OF AGREEMENT - 59 -


i



--------------------------------------------------------------------------------


SHARE PURCHASE AGREEMENT

            This Share Purchase Agreement (this “Agreement”) is dated August 21,
2007 by and among Aerosonic Corporation, a Delaware corporation (“Buyer”), OP
Technologies, Inc., an Oregon corporation (the “Company”), Optimization
Technologies, Inc., an Oregon corporation (“Seller”) and holders of at least 90%
of the issued and outstanding shares of capital stock, on a fully-diluted basis,
of Seller for purposes of Section 2.6 hereof only.


RECITALS

            Seller owns 899,000 shares of the common stock, no-par value, of the
Company, which constitutes 100% of the issued and outstanding shares of capital
stock of the Company on a fully diluted basis. Seller desires to sell, and Buyer
desires to purchase, all of the equity interests in the Company (including,
without limitation, the shares of the common stock of the Company owned by
Seller) for the consideration and on the terms set forth in this Agreement.

            In consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties hereto hereby agree as follows:

1.   DEFINITIONS AND USAGE


  1.1   DEFINITIONS


            For purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Section 1.1:

“Accounts Receivable” — (a) all trade accounts receivable and other rights to
payment from customers of the Company and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of the Company, (b) all other accounts or notes
receivable of the Company and the full benefit of all security for such accounts
or notes and (c) any claim, remedy or other right related to any of the
foregoing.

“Accounts Receivable Collection Period” — shall have the meaning set forth in
Section 2.2(d) hereof.

“Adjusted Gross Company Product Sales” — Gross Company Product Sales less the
Deductible Amounts.

“Balance Sheet” – shall have the meaning set forth in Section 4.4 hereof.

“Breach” — any breach of, or any material inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant or
obligation, in or of this Agreement or any other Contract, or any event which
with the passing of time or the giving of notice, or both, would constitute such
a breach, material inaccuracy or failure.

-1-



--------------------------------------------------------------------------------

“Business Day” — any day other than (a) Saturday or Sunday or (b) any other day
on which banks in the State of Florida are permitted or required to be closed.

“Buyer” — as defined in the first paragraph of this Agreement.

“Buyer Contact” — shall have the meaning set forth in Section 13.2(a) hereof.

“Buyer’s Closing Documents” — shall have the meaning set forth in Section 5.2(a)
hereof.

“Buyer Common Stock” — shall have the meaning set forth in Section 2.2(b)
hereof.

“Buyer Indemnified Persons” — shall have the meaning set forth in Section 12.2
hereof.

“Closing” — shall have the meaning set forth in Section 2.4 hereof.

“Closing Date” — the date on which the Closing actually takes place.

“Code” — the Internal Revenue Code of 1986, as amended.

“Competing Business” — shall have the meaning set forth in Section 4.21 hereof.

“Company Contract” — any Contract (a) under which the Company has or may acquire
any rights or benefits; (b) under which the Company has or may become subject to
any obligation or liability; or (c) by which Company or any assets owned or used
by the Company is or may become bound.

“Company Products” — shall mean all products of the Company listed on Section
1.1(CP) of the Disclosure Schedule and any derivations, variations or other
products that are derived from technology, designs, software, algorithms or
documentation with respect to such products.

“Confidential Information” — shall have the meaning set forth in Section 13.1(a)
hereof.

“Consent” — any approval, consent, ratification, waiver or other authorization.

“Copyrights” — shall have the meaning set forth in Section 4.20(a) hereof.

“Contract” — any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied), whether or
not legally binding.

“Damages” — shall have the meaning set forth in Section 12.2 hereof.

“Deductible Amounts” — all shipping and handling costs; third party fulfillment
fees; sales, use and value-added taxes; credit card and other third party
service fees; agent commissions; and any credits for returns, rebates,
cancellations and exchanges.

“Determination Statement” — shall have the meaning set forth in Section
2.2(c)(ii) hereof.

“Dexter Turner Employment Agreement” — shall have the meaning set forth in
Section 2.5(a)(iii) hereof.

-2-



--------------------------------------------------------------------------------

“Disclosure Schedule” — the disclosure schedule delivered by Seller and the
Company to Buyer concurrently with the execution and delivery of this Agreement.

“Disclosing Party” — shall have the meaning set forth in Section 13.1(a) hereof.

“Dwight Turner Employment Agreement” — shall have the meaning set forth in
Section 2.5(a)(v) hereof.

“Earn-out Payment Dispute Notice” — shall have the meaning set forth in Section
2.2(c)(ii) hereof.

“Earn-out Payment” — shall have the meaning set forth in Section 2.2(c)(i)
hereof.

“Effective Time” — 5:00 p.m. (EDT) on the Closing Date.

“Employees” — shall have the meaning set forth in Section 4.13(a) hereof.

“Employee Plans” — shall have the meaning set forth in Section 4.13(a) hereof.

“Employment Agreements” — shall have the meaning set forth in Section 2.5(a)(v)
hereof.

“Encumbrance” — any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.

“Environment” — soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

“Environmental Law” — any Legal Requirement that requires or relates to: (a)
advising appropriate authorities, employees or the public of intended or actual
Releases of pollutants or hazardous substances or materials, violations of
discharge limits or other prohibitions and the commencement of activities, such
as resource extraction or construction, that could have significant impact on
the Environment; (b) preventing or reducing to acceptable levels the Release of
pollutants or hazardous substances or materials into the Environment; (c)
reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated; (d) assuring that products are
designed, formulated, packaged and used so that they do not present unreasonable
risks to human health or the Environment when used or disposed of; (e)
protecting resources, species or ecological amenities; (f) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil or other potentially harmful substances; (g)
cleaning up pollutants that have been Released, preventing the Threat of Release
or paying the costs of such clean up or prevention; or (h) making responsible
parties pay private parties, or groups of them, for damages done to their health
or the Environment or permitting self-appointed representatives of the public
interest to recover for injuries done to public assets.

-3-



--------------------------------------------------------------------------------

“ERISA” — the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” — the Securities Exchange Act of 1934, as amended.

“Excluded Assets and Liabilities” — shall have the meaning set forth in Section
2.1(b) hereof.

“FAA” — the United States Federal Aviation Administration.

“FAA Certification” — the certification of the FAA Certification Products by the
FAA pursuant to the rules and regulations thereof.

“FAA Certification Products” — (A) the 10.4 Primary Flight Display/Multi
Function Display and (B) the Navigation Interface Unit, as currently in process
under FAA project TD7243SE-A with the Seattle Aircraft Certification Office.

“Fair Market Value” — “fair market value” of the shares of Buyer common stock
shall be the average of the closing or last reported sale prices of Buyer common
stock on the American Stock Exchange over the thirty (30) trading day period
ending five Business Days prior to (x) in the case of determining the Fair
Market Value of the Buyer Common Stock, the Final Notification Date, and (y) in
case of determining the Fair Market Value of the Buyer Common Stock to be issued
pursuant to Section 2.2.(d), the end of the Accounts Receivable Collection
Period.

“Final Notification Date” — shall have the meaning set forth in Section
2.2(b)(i) hereof.

“GAAP” — generally accepted accounting principles for financial reporting in the
United States, applied on a basis consistent with the basis on which the Balance
Sheet and the other financial statements referred to in Section 4.4 hereof were
prepared.

“Governing Documents” — with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b)
all equityholders’ agreements, voting agreements, voting trust agreements, joint
venture agreements, registration rights agreements or other agreements or
documents relating to the organization, management or operation of any Person or
relating to the rights, duties and obligations of the equityholders of any
Person; and (c) any amendment or supplement to any of the foregoing.

“Governmental Authorization” — any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body” — any:

    (a)      federal, state, local, municipal, foreign or other government;


    (b)      governmental or quasi-governmental authority of any nature
(including any agency, branch, department, board, commission, court, tribunal or
other entity exercising governmental or quasi-governmental powers);


-4-



--------------------------------------------------------------------------------

    (c)     body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or


    (d)     official of any of the foregoing.


“Gross Company Product Sales” — the amount invoiced by Buyer or the Company in
respect of Company Products sold after the Closing Date.

“Hazardous Material” — any substance, material or waste which is regulated by
any Governmental Body, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law, and
including petroleum, petroleum products, asbestos, presumed asbestos-containing
material or asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls.

“Holder” – shall have the meaning set forth in Section 2.6(a) hereof.

“Indemnified Person” — shall have the meaning set forth in Section 12.6(a)
hereof.

“Indemnifying Person” — shall have the meaning set forth in Section 12.6(a)
hereof.

“Independent Accountant” — a nationally recognized independent accounting firm
mutually agreeable to Buyer and Seller. If Seller and Buyer cannot agree on the
selection of the independent accounting firm to act as the Independent
Accountant, they shall request the CPR Institute for Dispute Resolution
(formerly Center for Public Resources) to appoint such a firm and such
appointment shall be conclusive and binding on Seller and Buyer.

“Intellectual Property Assets” — shall have the meaning set forth in Section
4.20(a) hereof.

“Interim Balance Sheet” — shall have the meaning set forth in Section 4.4
hereof.

“Inventories” — all inventories of the Company, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by the Company in the production
of finished goods.

“Investment Letter”—an investment representation letter in the form mutually
agreeable to Buyer and Seller.

“IRS” — the United States Internal Revenue Service.

“Knowledge” — an individual will be deemed to have Knowledge of a particular
fact or other matter if:

    (a)     that individual is actually aware of that fact or matter; or


    (b)     a prudent individual could be expected to discover or otherwise
become aware of that fact or matter in the course of conducting a reasonably
comprehensive investigation regarding the accuracy of any representation or
warranty contained in this Agreement.


-5-



--------------------------------------------------------------------------------

            A Person (other than an individual) will be deemed to have Knowledge
of a particular fact or other matter if any individual who is serving, or who
has at any time served, as a director, officer, partner, executor or trustee of
that Person (or in any similar capacity) has, or at any time had, Knowledge of
that fact or other matter (as set forth in (a) and (b) above), and any such
individual (and any individual party to this Agreement) will be deemed to have
conducted a reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.

“Lease” — any Real Property Lease or any lease or rental agreement, license,
right to use or installment and conditional sale agreement to which the Company
is a party and any other Company Contract pertaining to the leasing or use of
any Tangible Personal Property.

“Leased Real Property” — shall have he meaning set forth in Section 4.7 hereof.

“Legal Requirement” — any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty in effect from time to time.

“Liability” — with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Lock-up Agreement” — shall have the meaning set forth in Section 2.5(a)(ii)
hereof.

“Mark Webb Employment Agreement” — shall have the meaning set forth in Section
2.5(a)(iv) hereof.

“Marks” — shall have the meaning set forth in Section 4.20(a) hereof.

“Material Consents” — shall have the meaning set forth in Section 8.3 hereof.

“Maximum Earn-out Amount” — shall have the meaning set forth in Section
2.2(c)(i) hereof.

“Minimum Earn-out Amount” — shall have the meaning set forth in Section
2.2(c)(i) hereof.

“Net Asset Value” — shall mean the aggregate value of all fixed and current
assets (excluding those certain accounts receivable from Aviation Technology
Group, Inc. and Pride Aircraft, Inc. in the aggregate amount of $150,000 and
$35,000, respectively, tax-deferred assets, goodwill, patents, trade marks and
other intangible assets) of the Company minus the aggregate value of all
liabilities of the Company, determined in accordance with GAAP.

-6-



--------------------------------------------------------------------------------

“Net Asset Value Closing Date Statement” — shall have the meaning set forth in
Section 2.2(b)(ii) hereof.

“Net Names” — shall have the meaning set forth in Section 4.20(a) hereof.

“Notice” — shall have the meaning set forth in Section 2.6(b) hereof.

“Offer Terms” — shall have the meaning set forth in Section 2.6(b) hereof.

“Offered Price” — shall have the meaning set forth in Section 2.6(b) hereof.

“Order” — any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

“Ordinary Course of Business” — an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action:

    (a)     is consistent in nature, scope and magnitude with the past practices
of such Person and is taken in the ordinary course of the normal, day-to-day
operations of such Person;


    (b)     does not require authorization by the board of directors or
shareholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature; and


    (c)     is similar in nature, scope and magnitude to actions customarily
taken, without any separate or special authorization, in the ordinary course of
the normal, day-to-day operations of other Persons that are in the same line of
business as such Person.


“Outstanding A/R” — shall have the meaning set forth in Section 2.2(d) hereof.

“Patents” — shall have the meaning set forth in Section 4.20(a) hereof.

“Permitted Encumbrances” — (i) any Encumbrance for Taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
mechanic’s, carrier’s, warehouseman’s landlord’s, workers’, repairer’s or
similar statutory Encumbrance arising in the ordinary course of business by
operation of law with respect to a liability that is not yet due, (iii) zoning,
entitlement, subdivision, building and other land-use regulations imposed by
Governmental Bodies having jurisdiction over such property that, individually or
in the aggregate, are not violated by the current use and operation of such
property, (iv) covenants, conditions, restrictions, rights-of-way, easements and
other similar matters whether or not of record affecting title to such property
that do not materially interfere with or detract from the current use or the
marketability of title of such property, (v) pledges or deposits in connection
with, or to secure, workmen’s compensation, unemployment insurance pension or
other employee benefits; (vi) any minor imperfection of title or similar
Encumbrance which individually or in the aggregate with other such Liens could
not reasonably be expected to materially detract from the value of the asset(s)
subject to such Lien; and (vii) the Encumbrances set forth in Section 1.1(PE) of
the Disclosure Schedule.

-7-



--------------------------------------------------------------------------------

“Person” — an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

“Proceeding” — any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

“Proposed Transferee” – shall have the meaning set forth in Section 2.6(b)
hereof.

“Post-Closing Certification Costs” – shall have the meaning set forth in Section
2.7 hereof.

“Post-Closing Cost Dispute Notice” — shall have the meaning set forth in Section
2.7 hereof.

“Purchase Price” — shall have the meaning set forth in Section 2.2(a) hereof.

“Real Property” — any real property, leasehold, or other interest in real
property.

“Receiving Party” — shall have the meaning set forth in Section 13.1(a) hereof.

“Records” — information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.

“Related Person” — With respect to a particular individual:

    (a)     each other member of such individual’s immediate family;


    (b)     any Person that is directly or indirectly controlled by any one or
more members of such individual’s immediate family;


    (c)     any Person in which members of such individual’s immediate family
hold (individually or in the aggregate) a Material Interest; and


    (d)     any Person with respect to which one or more members of such
individual’s immediate family serves as a director, officer, partner, executor
or trustee (or in a similar capacity).


With respect to a specified Person other than an individual:

    (a)     any Person that directly or indirectly controls, is directly or
indirectly controlled by or is directly or indirectly under common control with
such specified Person;


    (b)     any Person that holds a Material Interest in such specified Person;


    (c)     each Person that serves as a director, officer, partner, executor or
trustee of such specified Person (or in a similar capacity);


-8-



--------------------------------------------------------------------------------

    (d)     any Person in which such specified Person holds a Material Interest;
and


    (e)     any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity).


            For purposes of this definition, (a) “control” (including
“controlling,” “controlled by,” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act; (b) the “Family” of an
individual includes (i) the individual, (ii) the individual’s spouse, (iii) any
other natural person who is related to the individual or the individual’s spouse
within the second degree and (iv) any other natural person who resides with such
individual; and (c) “Material Interest” means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act) of voting securities
or other voting interests representing at least ten percent (10%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

“Release” — any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.

“Representative” — with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

“Right of First Refusal” — shall have the meaning set forth in Section 2.6(a)
hereof.

“Right of First Refusal Period” — shall have the meaning set forth in Section
2.6(g) hereof.

“Right of First Refusal Purchase Price” — shall have the meaning set forth in
Section 2.6(d) hereof.

“Sales Target Date” — shall have the meaning set forth in Section 2.2(c)(i)
hereof. “SEC” — shall mean the United States Securities and Exchange Commission.

“Securities Act”” — shall mean the Securities Act of 1933, as amended.

“Seller Contact” — shall have the meaning set forth in Section 13.2(a) hereof.

“Seller’s Closing Documents” — shall have the meaning set forth in Section
3.2(a) hereof.

“Seller’s Rights” – shall have the meaning set forth in Section 2.9(a) hereof.

“Seller Shares” — shall have the meaning set forth in Section 2.6(a) hereof.

“Selling Shareholder” — shall have the meaning set forth in Section 2.6(a)
hereof.

-9-



--------------------------------------------------------------------------------

“Shares” — shall have the meaning set forth in Section 2.1(a) hereof.

“Software” — all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.

“Subscription Agreement”—the subscription agreement to subscribe for the Buyer
Common Stock that may be issued to Seller pursuant to the terms, provisions and
conditions of this Agreement.

“Subsidiary” — with respect to any Person (the “Owner”), any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

“Tangible Personal Property” — all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by the Company (wherever located and whether or not carried on the
Company’s books), together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and other documents relating thereto.

“Tax” — any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

“Tax Return” — any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

“Terms” — shall have the meaning set forth in Section 2.6(d) hereof.

“Third Party” — a Person that is not a party to this Agreement.

“Third-Party Claim” — any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

-10-



--------------------------------------------------------------------------------

“Threat of Release” — a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

“Trade Secrets” — shall have the meaning set forth in Section 4.20(a) hereof.

2.   SALE AND TRANSFER OF THE SHARES; EXCLUDED ASSETS; DIRECTORS AND OFFICERS;
CLOSING AND OTHER AGREEMENTS


  2.1   PURCHASE AND SALE OF THE SHARES; EXCLUDED ASSETS AND LIABILITIES


              (a)     Purchase and Sale of the Shares. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing and
effective as of the Effective Time, Seller shall sell, convey, assign, transfer,
and deliver to Buyer, and Buyer shall purchase and accept from Seller, free and
clear of any Encumbrances, all of the issued and outstanding capital stock,
warrants, options, convertible securities and other equity interests of the
Company (collectively, the “Shares”) and as a result will own all of the equity
interests of the Company. From and after the Closing, Seller shall not have any
rights with respect to any of the Shares held by it immediately prior to the
Closing, and all of the Shares shall be owned and registered solely in the name
of Buyer. It is hereby agreed that, at Closing, Buyer shall be the sole holder
of any and all equity interests in the Company.


              (b)     Excluded Assets and Liabilities. Notwithstanding any
contrary provision of this Agreement, Buyer and Seller acknowledge and agree
that the assets and Liabilities listed on Section 2.1(b) of the Disclosure
Schedule (collectively, the “Excluded Assets and Liabilities”) are not intended
to be included in the transactions contemplated by this Agreement and that
Seller may take actions that are reasonably necessary to cause the Company to
assign all of its respective right, title and interest in and to such Excluded
Assets and Liabilities to Seller (or a person or entity designated by Seller)
immediately prior to the Closing.


  2.2   PURCHASE PRICE


            In consideration for the purchase and sale of the Shares pursuant to
Section 2.1 above, Buyer shall pay to Seller the following amounts
(collectively, the “Purchase Price”):

              (a)     Cash Consideration. On the Closing Date, Buyer shall pay
$1,000,000, in immediately available funds, to Seller by wire transfer to an
account designated in writing by Seller.


                  (b)     Buyer Common Stock Consideration.


            (i)      Buyer shall pay to Seller shares of common stock of the
Buyer, par value of $0.40 per share (such shares will be “restricted
securities”) (the “Buyer Common Stock”), having an aggregate Fair Market Value
equal to the lesser of (A) $500,000or (B) the sum of (x) the Net Asset Value of
the Company as set forth on the Net Asset Value Closing Date Statement and (y)
$60,000,to be issued as soon as is reasonably practicable after the date of the
issuance (the “Final Notification Date”) of the Federal Aviation Administration
TSO authorization letter for the FAA Certification Products (“FAA
Certification”). Notwithstanding anything to the contrary contained herein, no
Buyer Common Stock shall be issued to Seller until (A) Seller delivers a duly
executed Subscription Agreement to Buyer, and (B) Seller delivers a duly
executed Lock-up Agreement with respect to the Buyer Common Stock.


-11-



--------------------------------------------------------------------------------

            (ii)      As soon as practicable after the Closing but in no event
later than 30 days after the Closing Date, Buyer shall review the books and
records of the Company. Within said 30-day period, Buyer shall (i) calculate the
Net Asset Value as of the Effective Time on the Closing Date, and (ii) prepare a
written statement (the “Net Asset Value Closing Date Statement”) that details
Buyer’s calculation of the Net Asset Value. Within five Business Days after
completion thereof, Buyer shall deliver the Net Asset Value Closing Date
Statement to Seller. The Net Asset Value Closing Date Statement shall include
sufficient detail with respect to each category of asset and liability
reasonably to enable Seller to understand the basis of Buyer’s calculations and,
upon request, Buyer shall make the work papers, back-up materials and books and
records used in preparing the Net Asset Value Closing Date Statement available
to Seller. Following the Closing Date, Buyer shall cause its employees to
cooperate fully with Seller, and shall give Seller access to those books,
records and premises being transferred to Buyer hereunder, to the extent
reasonably necessary for Seller to review and, if applicable, object to Net
Asset Value Closing Date Statement. Seller shall have 30 days from the date it
receives the Net Asset Value Closing Date Statement to object to any item or
calculation on the Net Asset Value Closing Date Statement. If Seller does not
object to the Net Asset Value Closing Date Statement within such 30-day period,
the Net Asset Value Closing Date Statement shall be deemed final and conclusive
with respect to determination of the Net Asset Value and shall be binding on
Seller and all parties hereto for such purpose. If Seller objects to any item or
calculation on Net Asset Value Closing Date Statement and such objection cannot
be resolved by Buyer and Seller within 10 Business Days following such
objection, such objection will be resolved by the Independent Accountant, who
shall be directed by Buyer and Seller (A) to resolve all such objections in
accordance with GAAP within 30 days after selection of such Independent
Accountant and (B) to make any necessary changes or revisions to the Net Asset
Value Closing Date Statement to reflect such resolution. Within five days after
completing its review of the Net Asset Value Closing Date Statement, the
Independent Accountant shall deliver the revised Net Asset Value Closing Date
Statement (if it determines any revisions are required) to Buyer and Seller. The
Net Asset Value Closing Date Statement as revised by the Independent Accountant
shall be deemed final and conclusive with respect to determination of the Net
Asset Value and shall be binding on all the parties hereto for such purposes.
The fees and expenses of the Independent Accountant in resolving all such
objections shall be borne one-half by Buyer and one-half by Seller (which may be
satisfied by offset against any Earn-out Payment).


-12-



--------------------------------------------------------------------------------

                  (c)     Earn-out Payment.


    (i)        Buyer shall pay to Seller one or more additional payments (each
an “Earn-out Payment”) equal to an aggregate amount of up to $1,000,000 (the
“Maximum Earn-out Amount”), payable in cash as follows: (A) if Buyer and/or the
Company achieve Adjusted Gross Company Product Sales equal to or greater than an
aggregate amount of $10 million on or before the third anniversary of the
Closing Date (the “Sales Target Date”), the Company shall pay one-half of the
Maximum Earn-out Amount (i.e., $500,000) (the “Minimum Earn-out Amount”) to
Seller; (B) $.05 for each dollar of Adjusted Gross Company Product Sales in
excess of $10 million on or before the Sales Target Date, not to exceed an
aggregate of $500,000; and (C), with respect to any payment to be made pursuant
to (A) and/or (B) of this Section 2.2(c)(i), less any Post-Certification Costs
owed by Seller pursuant to Section 2.7 below. Unless an Earn-out Payment Dispute
Notice is pending, any Earn-out Payment shall be made as soon as reasonably
practicable after such payment becomes due to Seller but in no event later than
90 days therefrom and in accordance with the procedures set forth in Section
2.2(c)(ii) below, provided, however, any Earn-out Payment due pursuant to clause
(B) of this Section 2.2(c)(i), shall be paid as soon as reasonably practicable
after the end of the applicable Buyer fiscal quarter in which such Earn-out
Payment shall have been earned by Seller and in accordance with the procedures
set forth in Section 2.2(c)(ii) below. Notwithstanding the foregoing, in the
event the Net Asset Value of the Company on the Closing Date (as determined
pursuant to Section 2.2(b) above) is less than zero dollars, the Earn-out
Payments, if any, shall be reduced on a dollar for dollar basis until such
reduction equals the Net Asset Value of the Company on the Closing Date
reflected as a positive value. By way of example only, in the event the Company
has achieved a total of $15 million in Adjusted Gross Company Product Sales as
of the Sales Target Date, the Seller would be entitled to be paid $750,000
($500,000 + ($0.05 X $5,000,000), provided that, among other things, the Net
Asset Value of the Company on the Closing Date is equal to or greater than zero
dollars, no disputes are pending between the parties and Buyer is not entitled
to any set-off as set forth herein. If, by way of example only, using the
numbers in the previous example above, the Net Asset Value of the Company on the
Closing Date was equal to a deficit amount of negative ($40,000), the Seller
would be entitled to receive $710,000, provided that, among other things, no
disputes are pending between the parties and Buyer is not entitled to any
further set-off as set forth herein.


    (ii)         Until the Sales Target Date, Buyer will provide to Seller,
within three Business Days after filing its quarterly or annual report with the
SEC, as the case may be, a report of the Gross Company Product Sales for such
quarter and a cumulative total of the Gross Company Product Sales since Closing.
Upon request of Seller, Buyer will provide such additional information regarding
the Gross Company Product Sales as is reasonably requested by Seller. In no
event later than 21 days immediately following written notice from Seller
certifying that Seller reasonably believes that an Earn-out Payment has been
earned by it pursuant to Section 2.2(c)(i) above and the amount of such Earn-out
Payment


-13-



--------------------------------------------------------------------------------

  (provided, that Seller shall not send such written notice with respect to any
amounts payable pursuant to Section 2.2(c)(i)(B) above more than twice in any
fiscal year of Buyer), Buyer shall either (x) agree to pay the amount of such
Earn-out Payment to Seller or (y) have prepared and delivered to Seller a
statement of Buyer’s calculation of Adjusted Gross Company Product Sales for the
applicable period (a “Determination Statement”) in the event Buyer believes that
some or all of the amount of the Earn-out Payment has not been earned by Seller
pursuant to Section 2.2(c)(i) above). If, (x) after the parties are unable to
mutually agree upon such calculation of Adjusted Gross Company Product Sales, or
(y) after receiving the Determination Statement and prior to 10 Business Days
immediately following the receipt of such statement, Seller notifies Buyer in
writing (an “Earn-out Payment Dispute Notice”) that it disputes the amount of
Adjusted Gross Company Product Sales as calculated by Buyer (and in such
Earn-out Payment Dispute Notice states the nature of the dispute in reasonable
detail, including, without limitation, Seller’s determination of the value of
each of the disputed amounts or other items), and if Seller and Buyer are unable
to resolve such dispute within three Business Days after receipt of the Earn-out
Payment Dispute Notice by Buyer, they shall submit the dispute to the
Independent Accountant. The Independent Accountant shall be instructed to
arbitrate the disputed Adjusted Gross Company Product Sales or item(s), as
applicable, and determine the Adjusted Gross Company Product Sales for the
applicable period within 10 Business Days from the date such Independent
Accountant is selected. In determining the Adjusted Gross Company Product Sales,
the Independent Accountant (i) shall be bound by the provisions of this Section
2.2(c) and (ii) may not assign a value to any adjustment or item greater than
the greatest value for such adjustment or item claimed by Seller or Buyer (as
applicable) or less than the smallest value for such adjustment or item claimed
by Seller or Buyer (as applicable). The resolution of disputes by the
Independent Accountant shall be set forth in writing and shall be final,
conclusive and binding on the parties, and the determination of Adjusted Gross
Company Product Sales shall become final, conclusive and binding upon the date
of such resolution. Whether any dispute is resolved by agreement between Seller
and Buyer or by the Independent Accountant, changes to the Determination
Statement shall be made hereunder only for items as to which Seller has taken
exception as provided herein. The fees and expenses of the Independent
Accountant, if required under this Section 2(c)(ii), shall be apportioned
between Seller and Buyer to reflect the relative differences between the
position asserted by Seller and Buyer with respect to each disputed adjustment
or item referred to the Independent Accountant, and the resolution reached by
such Independent Accountant with the party that is further from such resolution
bearing a proportionately greater share of such fees and expenses.
Notwithstanding the forgoing, in the event a dispute arises between the parties
as to whether a particular product sold by the Company or Buyer is a Company
Product, such dispute will be resolved as nearly as possible using the forgoing
method but the arbiter will be an individual mutually agreeable to Seller and
Buyer who is qualified to make a determination with respect to such dispute.


-14-



--------------------------------------------------------------------------------

    (d)              Outstanding Account Receivable. In the event the Company or
Buyer, which must use reasonable best efforts, collects any portion of those
certain accounts receivable of Aviation Technology Group, Inc. and Pride
Aircraft, Inc. in the aggregate amount of $150,000 and $35,000, respectively
(collectively, the “Outstanding A/R”), within 12 months of the Closing Date (the
“Accounts Receivable Collection Period”), Buyer shall pay to Seller an amount
equal to such amount collected with respect to theOutstanding A/R the within the
Accounts Receivable Collection Period. Buyer shall make such payment with Buyer
Common Stock having a Fair Market Value equal to the amount collected by the
Company or Buyer. Buyer will report to Seller at least quarterly on the progress
of such collection efforts and in any event, within 21 days after receiving any
payments on the Outstanding A/R. Such Buyer Common Stock shall be issued as soon
as reasonably practicable after Buyer receives written notice from Seller that
such payment (in the form of Buyer Common Stock) is due. Notwithstanding
anything to the contrary contained herein, no Buyer Common Stock shall be issued
to Seller until (A) Seller delivers a duly executed Subscription Agreement to
Buyer, and (B) Seller delivers a duly executed Lock-up Agreement with respect to
the Buyer Common Stock. In the event of a dispute with respect to the amount of
the Outstanding A/R collected, Seller and Buyer shall negotiate in good faith to
resolve any such dispute with respect to such amounts collected by the Company
or Buyer in the Accounts Receivable Collection Period.


  2.3   DIRECTORS OF THE COMPANY; OFFICERS OF THE COMPANY


        As of the Closing, in connection with the resignations provided for in
Section 2.5(a)(vii) hereof, the Board of Directors of the Company shall be as
set forth on Exhibit 2.3 attached hereto. At or prior to the Closing, the
Company shall take all corporate action necessary to cause the composition of
the Company’s Board of Directors to be as set forth in such Exhibit 2.3 attached
hereto. Immediately following the Closing, the officers of Company shall consist
of those individuals appointed by the Board of Directors of Company at the
Closing, as detailed in Exhibit 2.3 attached hereto.

  2.4   CLOSING


        The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Buyer’s counsel at 405 Lexington
Avenue, New York, New York, commencing at 10:00 a.m. (New York City time) on
August 21, 2007 or at such other date, time or place as may be agreed to in
writing by the parties hereto (the “Closing Date”). Subject to the provisions of
Article 10 hereof, failure to consummate the purchase and sale provided for in
this Agreement on the Closing Date will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.
In such a situation, the Closing will occur as soon as practicable, subject to
Article 10 hereof.

  2.5   CLOSING OBLIGATIONS


        In addition to any other documents to be delivered under other
provisions of this Agreement, at the Closing:

-15-



--------------------------------------------------------------------------------

    (a)              Seller shall deliver to Buyer:


    (i)                     stock certificates representing the Shares, dully
endorsed in blank or accompanied by stock powers in proper form for transfer,
with appropriate transfer tax stamps, if any, affixed, together with funds
sufficient to pay all Taxes necessary for the transfer, filing or recording
thereof;


    (ii)                       a lock-up agreement in the form of Exhibit
2.5(a)(ii), duly executed by Seller (the “Lock-up Agreement”);


    (iii)                       an employment agreement in the form reasonably
acceptable to Dexter Turner and Buyer, duly executed by Dexter Turner (the
“Dexter Turner Employment Agreement”);


    (iv)                       an employment agreement in the form reasonably
acceptable to Mark Webb and Buyer, duly executed by Mark Webb (the “Mark Webb
Employment Agreement”);


    (v)                       an employment agreement in the form reasonably
acceptable to Dwight Turner and Buyer, duly executed by Dwight Turner (the
“Dwight Turner Employment Agreement” and together with the Dexter Turner
Employment Agreement and Mark Webb Employment Agreement, the “Employment
Agreements”);


    (vi)                       an assignment agreement in the form reasonably
acceptable to Seller and Buyer, assigning all of those certain non-disclosure
agreements set forth on the schedule attached thereto, duly executed by Seller
and the Company;


    (vii)                       written resignation letters of all officers and
directors of the Company, and of members of all the boards committees, in the
form of Exhibit 2.5(a)(vii), duly executed by such directors and officers;


    (viii)                       a certificate executed by Seller and the
Company as to the accuracy of their representations and warranties as of the
date of this Agreement and as of the Closing Date in accordance with Section 8.1
and as to their compliance with and performance of their covenants and
obligations to be performed or complied with at or before the Closing Date in
accordance with Section 8.2;


    (ix)                       a certificate of the Secretary of each of the
Seller and the Company certifying, as complete and accurate as of the Closing,
attached copies of the Governing Documents of Seller and the Company, certifying
and attaching all requisite resolutions or actions of Seller’s and the Company’s
board of directors and shareholders approving the execution and delivery of this
Agreement and the consummation of the transactions contemplated herein and
certifying to the incumbency and signatures of the officers of Seller and the
Company executing this Agreement and any other document relating to the
transactions contemplated herein;


-16-



--------------------------------------------------------------------------------

    (x)                       any and all of the Records of the Company
(including, but not limited to, books of account and other financial Records of
the Company, the minute books of the Company and other similar Records of the
Company); and


    (xi)                       such other documents as Buyer and its counsel may
reasonably request to demonstrate satisfaction of the conditions and compliance
with the covenants set forth in this Agreement.


    (b)               Buyer shall deliver to Seller:


    (i)                $1,000,000 in cash by wire transfer to an account
specified by Seller in a writing delivered to Buyer on the Closing Date;


    (ii)                 the Employment Agreements duly executed by Buyer;


    (iii)                the Investment Letter duly executed by Buyer; and


    (iv)                such other documents as Seller and its counsel may
reasonably request to demonstrate satisfaction of the conditions and compliance
with the covenants set forth in this Agreement.


  2.6   BUYER’S RIGHT OF FIRST REFUSAL


    (a)              Buyer’s Right of First Refusal. Before any shares of Seller
(the “Seller Shares”) held by a shareholder of the Seller (a “Selling
Shareholder”) or any immediate family transferee (either being sometimes
referred to herein as the “Holder”) may be sold or otherwise transferred
(excluding transfers by gift or operation of law to a Shareholder’s immediate
family member), Buyer or its permitted assignee(s) shall have a right of first
refusal to purchase the Seller Shares on the terms and conditions set forth in
this Section 2.6 (the “Right of First Refusal”).


    (b)              Notice of Proposed Transfer. The Selling Shareholder shall
(a) deliver to Buyer a written notice (the “Notice”) stating: (i) the Selling
Shareholder’s bona fide intention to sell or otherwise transfer such Seller
Shares; (ii) the name of each proposed purchaser or other transferee (“Proposed
Transferee”); (iii) the number of Seller Shares to be transferred to each
Proposed Transferee; (iv) the bona fide cash price or other consideration for
which the Selling Shareholder proposes to transfer the Seller Shares (the
“Offered Price”); and (v) the material terms and conditions of the proposed
transfer (the “Offer Terms”) and (b) offer the Seller Shares at the Offered
Price and on the Offer Terms to Buyer or its permitted assignee(s).


    (c)              Exercise of Right of First Refusal. At any time within 30
days after receipt of the Notice, Buyer and/or its permitted assignee(s) may, by
giving written notice to the Selling Shareholder, elect to purchase all, but not
less than all, of the Seller Shares proposed to be transferred to any one or
more of the Proposed Transferees, at the purchase price and on the terms
determined in accordance with Section 2.6(d) below.


-17-



--------------------------------------------------------------------------------

    (d)              Right of First Refusal Purchase Price. The purchase price
(“Right of First Refusal Purchase Price”) for the Seller Shares purchased by
Buyer or its permitted assignee(s) under this Section 2.6 shall be the Offered
Price, and the terms and conditions of the transfer shall be identical in all
material respects to the Offer Terms (the “Terms”) unless otherwise agreed to by
Buyer and the Selling Shareholder. If the Offered Price includes consideration
other than cash, the cash equivalent value of the non-cash consideration shall
be mutually determined by the selling shareholder and the Board of Directors of
Buyer.


    (e)              Payment of the Right of First Refusal Purchase Price.
Payment of the Right of First Refusal Purchase Price shall be made in cash (by
check), in accordance with the Terms, within 30 days after delivery of the
written notice by Buyer as set forth in Section 2.6(c) above.


    (f)              Selling Stockholder’s Right to Transfer. If all of the
Seller Shares proposed in the Notice to be transferred to a given Proposed
Transferee are not purchased by Buyer and/or its assignee(s) as provided in this
Section 2.6, then the Selling Shareholder may sell or otherwise transfer such
Seller Shares to that Proposed Transferred at the Offered Price or at a higher
price and on the Offer Terms, provided that such sale or other transfer is
consummated within 75 days after the date of the Notice and provided further
that any such sale or other transfer is affected in accordance with any
applicable securities laws and the Proposed Transferee agrees in writing that
the provisions of this Section 2.6 shall continue to apply to the Seller Shares
in the hands of such Proposed Transferee in the event such Transfer was for less
than all of the issued and outstanding shares of capital stock of Seller. If the
Seller Shares described in the Notice are not transferred to the Proposed
Transferee within such period, a new Notice shall be given to Buyer, and Buyer
and/or its assignees shall again be offered the Right of First Refusal before
any Seller Shares held by the Selling Shareholder may be sold or otherwise
transferred.


    (g)              Termination of Right of First Refusal; No Sale of Assets.
The Right of First Refusal shall terminate as to any Seller Shares 180 days from
the Closing Date (the “Right of First Refusal Period”). Seller shall not sell or
otherwise transfer all or substantially all of its assets during the Right of
First Refusal Period without offering to sell such assets to Buyer using the
same procedure as provided in this Section 2.6.


    (h)              Assignment of Right of First Refusal. The Right of First
Refusal shall be freely assignable by Buyer to a wholly owned subsidiary thereof
at any time.


  2.7   COOPERATIVE EFFORT UNTIL FAA CERTIFICATION


        After the Closing, Buyer shall be obligated to provide, and shall bear
all direct reasonable costs (the “Post-Closing Certification Costs”) incurred by
the Company after Closing in connection with the process to obtain the FAA
Certification, such Post-Closing Certification Costs not to exceed an aggregate
amount equal to $275,000. All Post-Closing Certification Costs in excess of
$275,000 shall be borne 50% by Seller and 50% by Buyer; provided that Buyer may
offset any such amounts owed by the Seller against the Earn-out Payment on a
dollar

-18-



--------------------------------------------------------------------------------

for dollar basis. In the event the Post-Closing Certification Costs are less
than $275,000, 50% of the difference will be paid by Buyer to Seller within 60
days after receipt of FAA Certification. If after receiving a statement of the
Post-Closing Certification Costs and prior to 10 Business Days immediately
following the receipt of such statement, Seller notifies Buyer in writing (a
“Post-Closing Certification Cost Dispute Notice”) that it disputes the amount of
Post-Closing Certification Costs as calculated by Buyer (and in such
Post-Closing Certification Cost Dispute Notice states the nature of the dispute
in reasonable detail, including, without limitation, Seller’s determination of
the value of each of the disputed amounts or other items), and if Seller and
Buyer are unable to resolve such dispute within 10 Business Days after receipt
of the Post-Closing Certification Cost Dispute Notice by Buyer, they shall
submit the dispute to the Independent Accountant.

        The Independent Accountant shall be instructed to arbitrate the disputed
Post-Closing Certification Cost or item(s), as applicable, and determine the
Post Certification Costs within 30 days from the date such Independent
Accountant is selected. In determining the Post-Closing Certification Costs, the
Independent Accountant (i) shall be bound by the provisions of this Section 2.7
and may not assign a value to any adjustment or item greater than the greatest
value for such adjustment or item claimed by Seller or Buyer (as applicable) or
less than the smallest value for such adjustment or item claimed by Seller or
Buyer (as applicable). The resolution of disputes by the Independent Accountant
shall be set forth in writing and shall be final, conclusive and binding on the
parties, and the determination of Post-Closing Certification Costs shall become
final, conclusive and binding upon the date of such resolution. Whether any
dispute is resolved by agreement between Seller and Buyer or by the Independent
Accountant, changes to the statement shall be made hereunder only for items as
to which Seller has taken exception as provided herein. The fees and expenses of
the Independent Accountant, if required under this Section 2.7, shall be
apportioned between Seller and Buyer to reflect the relative differences between
the position asserted by Seller and Buyer with respect to each disputed
adjustment or item referred to the Independent Accountant, and the resolution
reached by such Independent Accountant with the party that is further from such
resolution bearing a proportionately greater share of such fees and expenses.

  2.8   USE OF NET NAME


        Buyer acknowledges that Seller owns and will use the Net Name
“optechsw.com” and Buyer will have no rights in such name.

  2.9   ASSIGNMENT OF THE COMPANY’S INTELLECTUAL PROPERTY ASSETS


    (a)              Agreement and Grant. In the event that Seller may be
considered to have rights in or own, in whole or in part, the Company’s
Intellectual Property Assets, under applicable law, including but not limited to
the trademark, copyright and patent laws of the United States (“Seller’s
Rights”); for good and valuable consideration, receipt of which is hereby
acknowledged, on the Closing Date, Seller does hereby agree to irrevocably
assign and hereby does irrevocably assign unto Buyer, all right, title and
interest in and to Seller’s Rights, together with the ongoing business, ongoing
intent to resume or commence business and the goodwill associated with such
Intellectual Property Assets.


-19-



--------------------------------------------------------------------------------

    (b)              Cooperation. If required for compliance with any applicable
law, regulation and/or for recordation with any governmental agency, Seller
shall, without charge to Buyer, but at Buyer’s expense, execute a specific
assignment of title to Buyer and do anything else reasonably necessary to enable
Buyer to perfect, record or otherwise affect this assignment for patent,
copyright or other form of protection for said Intellectual Property Assets
anywhere in the world.


3.   REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER AND THE SHARES


        The Seller hereby represents and warrants to the Buyer as follows:

  3.1   ORGANIZATION AND GOOD STANDING


    (a)               Seller is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, with
full corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Company Contracts.


    (b)               Complete and accurate copies of the Governing Documents of
Seller, as in effect as of the date hereof, have been delivered or made
available to Buyer. The Governing Documents are complete and correct and in full
force and effect, and the Company is not in violation of any of the provisions
of the Governing Documents.


  3.2   ENFORCEABILITY; AUTHORITY; NO CONFLICT


    (a)               This Agreement constitutes the legal, valid and binding
obligation of Seller, enforceable against the Seller in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in law or in equity). Upon
the execution and delivery by Seller of each other agreement to be executed or
delivered by Seller at the Closing (collectively, the “Seller’s Closing
Documents”), each of Seller’s Closing Documents will constitute the legal, valid
and binding obligation of Seller, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in law or in equity).
Seller has the absolute and unrestricted right, power and authority to execute
and deliver this Agreement and the Seller’s Closing Documents to which it is a
party and to perform its obligations under this Agreement and, with respect to
Seller, the Seller’s Closing Documents, and such action has been duly authorized
by all necessary action by Seller’s shareholders and board of directors.


-20-



--------------------------------------------------------------------------------

    (b)               Neither the execution and delivery of this Agreement nor
the consummation or performance of any of the transactions contemplated herein
will, directly or indirectly (with or without notice or lapse of time): (i)
violate or constitute a breach of (A) any provision of any of the Governing
Documents of Seller or (B) any resolution adopted by the board of directors or
the shareholders of Seller; (ii) violate or constitute a breach of or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated herein or to exercise any remedy or obtain any relief under any
Legal Requirement or any Order to which Seller may be subject; (iii) contravene,
conflict with or result in a violation or breach of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or that otherwise relates to the business of Seller; (iv) cause
Buyer to become subject to, or to become liable for the payment of, any Tax; (v)
breach any provision of, or give any Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any contract; (vi) result in
the imposition or creation of any Encumbrance upon or with respect to any of the
Shares; or (vii) result in any shareholder of Seller having the right to
exercise dissenters’ appraisal rights.


    (c)               Except as set forth on Section 3.2(c) of the Disclosure
Schedule, Seller is not required to give any notice to or obtain any Consent
from any Person in connection with the execution and delivery of this Agreement
or the consummation or performance of any of the transactions contemplated
herein.


  3.3   TITLE TO THE SHARES; CERTAIN SHAREHOLDERS OF SELLER


    (a)               Seller has good and valid title to, and is the legal and
beneficial owner of the Shares (and as of the Closing will have good and valid
title to, and will be the legal and beneficial owner of the Shares), free and
clear of any Encumbrances. Upon transfer and delivery to Buyer at the Closing,
Buyer will have good and valid title to the Shares, free and clear of any
Encumbrances. The Shares constitute all of the Shares over which any voting or
dispositive power is held by Seller and such Seller does not own, beneficially
or otherwise, directly or indirectly, any other capital stock of, or other
securities, equity or ownership interest in the Company. The Shares are not
subject to any voting trust agreement or other contracts or other restriction of
any kind.


    (b)               The Persons set forth on the signature page of this
Agreement are the holders of at least 90% of the issued and outstanding shares
of capital stock, on a fully-diluted basis, of Seller.


  3.4   BUYER COMMON STOCK TO BE RESTRICTED SECURITIES


        Seller understands that the Buyer Common Stock that may be issued to
Seller pursuant to this Agreement shall not be, and will not be, registered
under the Securities Act, by reason of an exemption from the registration
provisions of the Securities Act. Seller agrees that it would be acquiring such
Buyer Common Stock for investment purposes only, and not with a view to the
resale or distribution thereof in any manner not permitted by applicable law.
Seller understands

-21-



--------------------------------------------------------------------------------

that any Buyer Common Stock it may receive pursuant to this Agreement will be
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, Seller must hold such Buyer Common Stock
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Seller acknowledges that Buyer has no obligation to
register or qualify the Buyer Common Stock for resale. Seller has such knowledge
and experience in financial and business matters as to be capable of evaluating
the risks and merits of an investment in the Buyer Common Stock.

4.   REPRESENTATIONS AND WARRANTIES OF SELLER AND COMPANY RELATING TO THE
COMPANY


        Seller and the Company represent and warrant, jointly and severally, to
Buyer as follows:

  4.1   ORGANIZATION AND GOOD STANDING


    (a)              Section 4.1(a) of the Disclosure Schedule sets forth a
complete and accurate list of the Company’s jurisdiction of incorporation and
any other jurisdictions in which it is qualified to do business as a foreign
corporation. The Company is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Company Contracts. The Company
is duly qualified to do business as a foreign corporation in the jurisdictions
set forth on Section 4.1(a) of the Disclosure Schedule and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.


    (b)               Complete and accurate copies of the Governing Documents of
the Company, as currently in effect, have been delivered or made available to
Buyer. The Governing Documents are complete and correct and in full force and
effect, and the Company is not in violation of any of the provisions of the
Governing Documents.


    (c)               The Company has no Subsidiary and, except as disclosed on
Section 4.1(c) of the Disclosure Schedule, does not own any shares of capital
stock or other securities of any other Person.


  4.2   ENFORCEABILITY; AUTHORITY; NO CONFLICT


    (a)               This Agreement constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in law or in equity). The
Company has the absolute and unrestricted right, power and authority to execute
and deliver this Agreement to which it is a party and to perform its obligations
under this Agreement and, such action has been duly authorized by all necessary
action by shareholders and board of directors of the Company.


-22-



--------------------------------------------------------------------------------

    (b)               Neither the execution and delivery of this Agreement nor
the consummation or performance of any of the transactions contemplated herein
will, directly or indirectly (with or without notice or lapse of time): (i)
violate or constitute a breach of (A) any provision of any of the Governing
Documents of the Company or (B) any resolution adopted by the board of directors
or the shareholders of the Company; (ii) violate or constitute a breach of or
give any Governmental Body or other Person the right to challenge any of the
transactions contemplated herein or to exercise any remedy or obtain any relief
under any Legal Requirement or any Order to which the Company may be subject;
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of the
Company; (iv) cause Buyer to become subject to, or to become liable for the
payment of, any Tax; (v) breach any provision of, or give any Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate or modify, any
Company Contract; (vi) result in the imposition or creation of any Encumbrance
upon or with respect to any of the Shares; or (vii) result in any shareholder of
the Company having the right to exercise dissenters’ appraisal rights.


    (c)               Except as set forth on Section 4.2(c) of the Disclosure
Schedule, the Company is not required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the transactions
contemplated herein.


  4.3   CAPITALIZATION; TITLE TO SHARES; INVESTMENTS


    (a)               The authorized capital stock of the Company consists of
1,000,000 shares of common stock, no-par value, of which 899,000 shares are
issued and outstanding as of the date hereof. No shares of any class or series
of the capital stock of the Company are held as treasury stock. Each of the
Company’s issued and outstanding shares are held beneficially and of record by
Seller. All of the shares of capital stock of the Company that are issued and
outstanding as of the date hereof have been duly authorized and validly issued,
are fully paid and nonassessable and not subject to or issued in violation of
any purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of any Law, the
organizational documents of the Company or any Contract to which the Company is
a party or otherwise bound. There are no bonds, debentures, notes or other
indebtedness of the Company having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote). There are no options,
warrants, rights, convertible or exchangeable securities, “phantom” stock
rights, stock appreciation rights, stock-based performance units, commitments,
Contracts, arrangements or undertakings of any kind to which the Company is a
party or by which it is bound (i) obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital


-23-



--------------------------------------------------------------------------------

  stock or other equity interests in, or any security convertible or exercisable
for or exchangeable into any capital stock of or other equity interest in, the
Company, (ii) obligating the Company to issue, grant, extend or enter into any
such option, warrant, call, right, security, commitment, Contract, arrangement
or undertaking, or (iii) that give any person the right to receive from the
Company any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of Shares. There are no (i) obligations
of the Company to repurchase, redeem or otherwise acquire any shares of capital
stock of the Company, (ii) voting trusts, proxies, or other Contracts or
understandings with respect to the voting of such Shares, or (iii) transfer
restrictions with respect to such Shares. None of the outstanding equity
securities of the Company was issued in violation of the Securities Act, or any
other Legal Requirement.


    (b)               The Company (a) does not own or control, directly or
indirectly, any interest in any other corporation, association, or other
business entity, and (b) is not a participant in any joint venture, partnership,
limited liability company, business trust or similar arrangement, and (c) does
not own or hold of record and/or beneficially any shares or other securities of
any class in the capital of any Person.


  4.4   FINANCIAL STATEMENTS


        The Company has delivered to Buyer true and complete copies of the
following: (a) a balance sheet of the Company as at December 31, 2006 (including
the notes thereto, the “Balance Sheet”), and the related compiled statements of
income, changes in shareholders’ equity and cash flows for the fiscal year then
ended, including in each case the notes thereto, together with the report
thereon of DeLap, White, Caldwell & Croy, LLP, independent certified public
accountants; and (b) an unaudited balance sheet of the Company as of July 31,
2007 (the “Interim Balance Sheet”) and the related unaudited statements of
income, changes in shareholders’ equity, and cash flows for seven (7) months
then ended, including in each case the notes thereto certified by the Company’s
chief financial officer. Such financial statements fairly present the financial
condition and the results of operations, changes in shareholders’ equity and
cash flows of the Company as at the respective dates of and for the periods
referred to in such financial statements. The financial statements referred to
in this Section 4.4 reflect and will reflect the consistent application of
accounting principles (consistent with past practice) throughout the periods
involved, except as disclosed in the notes to such financial statements. The
financial statements have been and will be prepared from and are in accordance
with the accounting Records of the Company. The Company has also delivered to
Buyer copies of all letters from the Company’s auditors to the Company’s board
of directors or the officers thereof since the inception of the Company,
together with copies of all responses thereto.

  4.5   BOOKS AND RECORDS


        The books of account and other financial Records of the Company, all of
which have been made available to Buyer prior to the execution of this
Agreement, are complete and correct and represent actual, bona fide transactions
and have been maintained in accordance with sound business practices. The minute
books of the Company and other similar records of the Company, all of which have
been made available to Buyer prior to the execution of this Agreement, contain
accurate and complete Records of all meetings held of, and corporate action

-24-



--------------------------------------------------------------------------------

taken by, the shareholders, the board of directors and committees of the board
of directors of the Company, and no meeting of any such shareholders, board of
directors or committee has been held for which minutes have not been prepared or
are not contained in such minute books.

  4.6   TITLE TO ASSETS; ENCUMBRANCES


        The Company has good and valid title to all the properties and assets
that it purports to own (tangible and intangible) free and clear of all
Encumbrances (other than Permitted Encumbrances), including all the properties
and assets reflected in the most recent balance sheet included in the Financial
Statements and all such properties and assets acquired by the Company (or Seller
as it relates to Company Business) since the Company’s inception, including
subsequently acquired properties and assets (other than inventory and short-term
investments) which have been invoiced and capitalized are set forth in Section
4.6 of the Disclosure Schedule. The rights, properties and other assets
presently owned, leased or licensed by the Company (or Seller as it relates to
Company’s business) include all the rights, properties and other assets used in,
and all the rights, properties and other assets necessary for, the conduct of
the business as currently conducted and as proposed to be conducted by the
Company after FAA Certification.

  4.7   REAL PROPERTY


        The Company does not own any Real Property. All Real Property leased for
a period greater than one (1) month by the Company is listed on Section 4.7 of
the Disclosure Schedule (collectively, the “Leased Real Property”). The Company
(i) has a valid and enforceable leasehold interest with respect to each item of
Leased Real Property leased by it, subject to no Encumbrances, and (ii) is in
possession of and has quiet enjoyment of each item of Leased Real Property
leased by it. Except as described on Section 4.7 of the Disclosure Schedule,
none of the Leased Real Property is subject to any sublease of all or any
portion thereof and no person other than the Company has any right to occupy any
of the Leased Real Property. The Company doe not pay any real estate taxes on
the Leased Real Property except as additional rent under the terms of the lease.
The Leased Real Property is adequate for the current needs of the Company. All
of the leasehold improvements at the Leased Real Property are adequate for the
current needs of the Company and are in good condition. Except as described on
Section 4.7 of the Disclosure Schedule, there is no pending, proposed,
anticipated or contemplated, annexation, condemnation, eminent domain or similar
proceeding, or any zoning tax or assessment proceeding affecting, or that may
affect, all or any portion of the Leased Real Property.

  4.8   ACCOUNTS RECEIVABLE


        All Accounts Receivable that are reflected on the Balance Sheet, the
Interim Balance Sheet or on the accounting Records of the Company as of the
Closing Date represent or will represent valid obligations arising from sales
actually made or services actually performed by the Company in the Ordinary
Course of Business. Except to the extent paid prior to the Closing Date and the
Outstanding A/R, such Accounts Receivable are or will be as of the Closing Date
current and collectible net of the respective reserves shown on the Interim
Balance Sheet. Subject to such reserves, each of such Accounts Receivable either
has been or will be collected in full, without any setoff, within ninety (90)
days after the day on which it first becomes due and payable. There is no
contest, claim, defense or right of setoff under any Contract with any account
debtor of an Account Receivable relating to the amount or validity of such
Account Receivable. Section 4.8 of the Disclosure Schedule contains a complete
and accurate list of all Accounts Receivable as of the date of hereof, which
list sets forth the aging of each such Account Receivable.

-25-



--------------------------------------------------------------------------------

  4.9   INVENTORIES; SUPPLIERS; CUSTOMERS


    (a)               All items included in the Inventories consist of a quality
and quantity usable and, with respect to finished goods, saleable, in the
Ordinary Course of Business of the Company except for obsolete items and items
of below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet or the Interim Balance Sheet or on the
accounting Records of the Company as of the Closing Date, as the case may be.
The Company is not in possession of any inventory not owned by the Company,
including goods already sold. All of the Inventories of have been valued at
cost. Inventories now on hand that were purchased after the date of the Balance
Sheet or the Interim Balance Sheet were purchased in the Ordinary Course of
Business of the Company at a cost not exceeding market prices prevailing at the
time of purchase. The quantities of each item of Inventories (whether raw
materials, work-in-process or finished goods) are not excessive but are
reasonable in the present circumstances of the Company.


    (b)               Except for the suppliers named in Section 4.9(b) of the
Disclosure Schedule, the Company has no supplier from whom it purchased more
than 5% of the total amount of goods and services which it purchased during its
most recent full fiscal year. Since the Company’s inception there has not been
(i) any material adverse change in the business relationship of the Company with
any supplier of merchandise named in Section 4.9(b) of the Disclosure Schedule
or (ii) any change in any material term (including credit terms) of the supply
agreements or related arrangements with any such supplier.


    (c)               Except for the customers named in Section 4.9(c) of the
Disclosure Schedule, the Company does not have any customer to whom it made more
than 5% of its total sales during its most recent full fiscal year. Except as
set forth in Section 4.9(c) of the Disclosure Schedule, there has not been (i)
any material adverse change in the business relationship with any of the
Company’s customers named in Section 4.9(c) of the Disclosure Schedule or (ii)
any change in any material term (including credit terms) of the sales agreements
or related agreements with any such customer. Except as set forth in Section
4.9(c) of the Disclosure Schedule, the Company has not received any material
customer complaint concerning its products or services, nor has it had any of
its products returned by a purchaser thereof.


  4.10   NO UNDISCLOSED LIABILITIES; DIVIDENDS; INDEBTEDNESS


    (a)              No Undisclosed Liabilities. Except as set forth in Section
4.10(a) of the Disclosure Schedule, the Company has no Liability.


-26-



--------------------------------------------------------------------------------

    (b)              Dividends. Except as set forth in Section 4.10(b) of the
Disclosure Schedule, the Company has not declared or paid any dividends or
authorized or made any distribution upon or with respect to any class or series
of its stock or redeemed or purchased or otherwise acquired any of its stock.


    (c)              Indebtedness. Except as set forth in Section 4.10(c) of the
Disclosure Schedule, the Company has not incurred any indebtedness for money
borrowed or any other Liabilities or made any loans or advances to any Person.


  4.11   TAXES


    (a)              Tax Returns Filed and Taxes Paid. The Company has filed or
caused to be filed on a timely basis all Tax Returns and all reports with
respect to Taxes that are or were required to be filed pursuant to applicable
Legal Requirements. All Tax Returns and reports filed by the Company are true,
correct and complete. The Company has paid, or made provision for the payment
of, all Taxes that have or may have become due for all periods covered by the
Tax Returns or otherwise, or pursuant to any assessment received by the Company.
The Company currently is not the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been made or is expected to be
made by any Governmental Body in a jurisdiction where the Company does not file
Tax Returns that it is or may be subject to taxation by that jurisdiction. There
are no Encumbrances on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any Tax, and the Company and the
Seller have no Knowledge of any basis for assertion of any claims attributable
to Taxes which, if adversely determined, would result in any such Encumbrance.


    (b)              Delivery of Tax Returns and Information Regarding Audits
and Potential Audits. The Company has delivered or made available to Buyer
copies of, and Section 4.11(b) of the Disclosure Schedule contains a complete
and accurate list of, all Tax Returns filed since the Company’s inception. No
Tax Returns of the Company have been audited or are currently under audit. The
Company and Seller have no Knowledge that any Governmental Body is likely to
assess any additional taxes for any period for which Tax Returns have been
filed. There is no dispute or claim concerning any Taxes of the Company either
(i) claimed or raised by any Governmental Body in writing or (ii) as to which
the Company or any of Seller have Knowledge.


    (c)              Proper Accrual. The charges, accruals and reserves with
respect to Taxes on the Records of the Company are adequate (determined in
accordance with GAAP) and are at least equal to the Company’s liability for
Taxes. There exists no proposed tax assessment or deficiency against the
Company.


    (d)              Specific Potential Tax Liabilities and Tax Situations.


    (i)               Withholding. All Taxes that the Company is or was required
by Legal Requirements to withhold, deduct or collect have been duly withheld,
deducted and collected and, to the extent required, have been paid to the proper
Governmental Body or other Person, without any delay or penalty.


-27-



--------------------------------------------------------------------------------

    (ii)               Tax Sharing or Similar Agreements. There is no tax
sharing agreement, tax allocation agreement, tax indemnity obligation or similar
written or unwritten agreement, arrangement, understanding or practice with
respect to Taxes (including any advance pricing agreement, closing agreement or
other arrangement relating to Taxes) that will require any payment by the
Company .


    (iii)               Consolidated Group. The Company (A) has not been a
member of an affiliated group within the meaning of Code Section 1504(a) (or any
similar group defined under a similar provision of state, local or foreign law)
and (B) has no liability for Taxes of any Person (other than the Company and its
Subsidiaries) under Treas. Reg. Sect. 1.1502-6 (or any similar provision of
state, local or foreign law), as a transferee or successor by contract or
otherwise.


    (iv)               S Corporation. The Company is not an S corporation as
defined in Code Section 1361.


    (v)               Taxes with respect to Cancellation of Indebtedness. No
Taxes are due or shall become due or be assessed with respect to any
cancellation of indebtedness, including, but not limited to, the cancellation of
those certain promissory notes listed on Section 8.7 of the Disclosure Schedule.


  4.12   NO MATERIAL ADVERSE CHANGE


        Except as set forth in Section 4.12 of the Disclosure Schedule, since
the date of the Company’s inception, there has not been any material adverse
change in the business, operations, assets, results of operations or condition
(financial or other) of the Company, and no event has occurred or circumstance
exists that may result in such a material adverse change.

  4.13   EMPLOYEE BENEFITS


    (a)               Except as set forth in Section 4.13(a) of the Disclosure
Schedule, the Company has no outstanding liability for payment of wages,
salaries, bonuses, stock option, stock purchase, incentive compensation, profit
sharing or other extraordinary compensation amounts, pensions, or contributions
under any Employee Plans (as hereinafter defined) under any written labor or
employment contracts, based upon or accruing with respect to those services of
the Employees performed prior to the date of this Agreement except for any
payments due for the current payment period or not yet due and payable. For
purposes of this Agreement, “Employee Plans” means all plans, practices and
arrangements, written or unwritten, formal or informal, whether applicable to a
group of individuals or a single individual, and whether active, frozen or
terminated, providing compensation (other than salary or wages) or other
benefits of any type or nature with respect to Employees, including but not
limited to all plans providing benefits for such employees that are employee
benefit plans as defined in Section 3(3) of ERISA. The Company is in full
compliance with its obligations under ERISA. Section 4.13(a) of the Disclosure
Schedule contains a true, complete and accurate list of the names, titles,
whether full-time or part-time, and current salary and bonus arrangements for
all personnel employed by, for or in respect of the Company with respect to the


-28-



--------------------------------------------------------------------------------

  Business ("Employees"). Except as set forth in Section 4.13(a) of the
Disclosure Schedule, there is no, and since the Company’s inception there has
been no labor strike, picketing, dispute, slow-down, work stoppage, union
organization effort, grievance filing, proceeding, claim (either by a party or
third party agency) or other labor difficulty actually pending or, to the
Knowledge of the Company and Seller, threatened against or involving the Company
or Seller. The Company is not a party to any collective bargaining agreement and
no such agreement determines the terms and conditions of the employment of
Employees. The Company has not been informed by any of the Employees that such
Employee intends to terminate his or her employment with the Company prior to
the Closing or would not be willing to work for Buyer, if offered employment by
Buyer, thereafter. The Company has complied in all respects with all Legal
Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and other requirements under all
applicable Laws, the payment of social security and similar Taxes and
occupational safety and health. The Company is not liable for the payment of any
Taxes, fines, penalties, or other amounts, however designated, for failure to
comply with any of the foregoing Legal Requirements.


    (b)               None of the Employee Plans obligates the Company to pay
any separation, severance, termination or similar benefit or accelerate any
vesting schedule or alter any benefit structure solely as a result of any
transaction contemplated by this Agreement or solely as a result of a change in
control or ownership within the meaning of any Employee Plan or Section 280G of
the Code.


    (c)              Section 4.13(c) of the Disclosure Schedule lists all group
health or life insurance, death benefits, pension, severance, profit sharing,
retirement, supplemental unemployment, disability, medical, dental, vision,
employee assistance, retiree health care and insurance, bonus, extraordinary
compensation, incentive, stock option or purchase or other benefit plans,
arrangements and practices maintained for or on behalf of the Employees,
including plans qualified under Section 401 of the Code (including pension,
savings and profit sharing plans and employee stock ownership plans), excess
benefit plans, deferred compensation arrangements, employee discounts and
matching gift programs. The Company has provided to Buyer copies of all summary
plan descriptions provided to Employees, with respect to all plans referred to
in Section 4.13(c) of the Disclosure Schedule.


  4.14   COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS


    (a)               Except as set forth in Section 4.14(a) of the Disclosure
Schedule:


(i)                 to the Company’s or Seller’s Knowledge, the Company is, and
at all times since its formation, has been, in full compliance with each Legal
Requirement that is or was applicable to it or to the conduct or operation of
its business or the ownership or use of any of its assets;


-29-



--------------------------------------------------------------------------------

    (ii)                to the Company’s or Seller’s Knowledge, no event has
occurred or circumstance exists that (with or without notice or lapse of time)
(A) may constitute or result in a violation by the Company of, or a failure on
the part of the Company to comply with, any Legal Requirement or (B) may give
rise to any obligation on the part of the Company to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature; and


    (iii)                the Company has not received, at any time since its
formation, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible or potential violation of, or failure to comply with, any Legal
Requirement or (B) any actual, alleged, possible or potential obligation on the
part of the Company to undertake, or to bear all or any portion of the cost of,
any remedial action of any nature.


    (b)              Section 4.14(b) of the Disclosure Schedule contains a
complete and accurate list of each Governmental Authorization that is held by
the Company or that otherwise relates to the Company’s Business or the Shares.
Each Governmental Authorization listed or required to be listed in Section
4.14(b) of the Disclosure Schedule is valid and in full force and effect. Except
as set forth in Section 4.14(b) of the Disclosure Schedule:


    (i)                the Company is, and at all times since its formation, has
been, in full compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Section
4.14(b) of the Disclosure Schedule;


    (ii)                to the Company’s or Seller’s Knowledge, no event has
occurred or circumstance exists that may (with or without notice or lapse of
time) (A) constitute or result directly or indirectly in a violation of or a
failure to comply with any term or requirement of any Governmental Authorization
listed or required to be listed in Section 4.14(b) of the Disclosure Schedule or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Section 4.14(b) of the
Disclosure Schedule;


    (iii)                the Company has not received, at any time since its
formation, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization or (B) any actual, proposed,
possible or potential revocation, withdrawal, suspension, cancellation,
termination of or modification to any Governmental Authorization; and


    (iv)                all applications required to have been filed for the
renewal of the Governmental Authorizations listed or required to be listed in
Section 4.14(b) of the Disclosure Schedule have been duly filed on a timely
basis with the appropriate Governmental Bodies, and all other filings required
to have been made with respect to such Governmental Authorizations have been
duly made on a timely basis with the appropriate Governmental Bodies.


-30-



--------------------------------------------------------------------------------

        The Governmental Authorizations listed in Section 4.14(b) of the
Disclosure Schedule collectively constitute all of the Governmental
Authorizations necessary to permit the Company to lawfully conduct and operate
its business in the manner in which it currently conducts and operates such
business and to permit the Company to own and use its assets in the manner in
which it currently owns and uses such assets.

  4.15   LEGAL PROCEEDINGS; ORDERS


        Except as set forth in Section 4.15 of the Disclosure Schedule, there is
no pending or, to the Company’s or Seller’s Knowledge, threatened Proceeding:
(i) by or against the Company or that otherwise relates to or may affect the
business of, or any of the assets owned or used by, the Company, (ii) by or
against the Company that relates to product liability or warranty claims; or
(iii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, any of the transactions
contemplated herein. To the Knowledge of the Company and Seller, no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Proceeding.

  4.16   ABSENCE OF CERTAIN CHANGES AND EVENTS


        Except as set forth in Section 4.16 of the Disclosure Schedule, since
the date of the Company ‘s inception, the Company has conducted its business
only in the Ordinary Course of Business and there has not been: (i) any material
adverse change in the financial condition, assets, liabilities, Business or
results of operations of the Company; (ii) any damage, destruction or loss,
whether or not covered by insurance, materially and adversely affecting the
Assets; (iii) any sale, lease, abandonment or other disposition of any asset of
the Company (other than in the Ordinary Course of Business of the Company); (iv)
any cancellation of the debts owed to or claims held by the Company; (v) any
incurrence by the Company of any indebtedness, except in the Ordinary Course of
Business of the Company; (vi) any declaration, setting aside or payment of any
dividend or other distribution in respect of the capital stock (or other
applicable equity or beneficial interest) of the Company, or any direct or
indirect redemption, purchase or other acquisition by the Company of any such
capital stock (or other applicable equity or beneficial interest), or any option
with respect to, the Company, or any transaction or contract of any kind between
the Company and Seller or any of the shareholders of Seller); or (vii) any
authorization, issuance, sale or other disposition by the Company of any shares
of capital stock (or other applicable equity or beneficial interest) of, or
option with respect to, the Company, or any modification or amendment of any
right of any holder of any outstanding shares of capital stock (or other
applicable equity or beneficial interest) of, or option with respect to, the
Company.

  4.17   CONTRACTS; NO DEFAULTS


    (a)              Section 4.17(a) of the Disclosure Schedule contains an
accurate and complete list, and the Company has delivered to Buyer accurate and
complete copies, each of Company Contracts (including, without limitation, all
oral and written amendments, modifications and supplements):


-31-



--------------------------------------------------------------------------------

    (i)              that involves performance of services or delivery of goods
or materials by the Company of an amount or value in excess of $500.00;


    (ii)              that involves performance of services or delivery of goods
or materials to the Company of an amount or value in excess of $500.00;


    (iii)              affecting the ownership of, leasing of, title to, use of
or any leasehold or other interest in any real or personal property;


    (iv)              involving a sharing of profits, losses, costs or
liabilities by the Company with any other Person;


    (v)              containing covenants that in any way purport to restrict
the Company’s business activity or limit the freedom of the Company to engage in
any line of business or to compete with any Person;


    (vi)              providing for payments to or by any Person based on sales,
purchases or profits, other than direct payments for goods;


    (vii)              each power of attorney of the Company that is currently
effective and outstanding;


    (viii)              entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages; and


    (ix)              each written warranty, guaranty and/or other similar
undertaking with respect to contractual performance extended by the Company
other than in the Ordinary Course of Business.


    (b)              Except as set forth in Section 4.17(b) of the Disclosure
Schedule, Seller does not have any rights under, and Seller is not subject to
any obligation or liability under, any Contract that relates to the business of
the Company.


    (c)               Except as set forth in Section 4.17(c) of the Disclosure
Schedule, each Contract identified or required to be identified in Section
4.17(a) of the Disclosure Schedule and which is to be assigned to or assumed by
Buyer under this Agreement is in full force and effect and is valid and
enforceable in accordance with its terms, is assignable by the Company to Buyer
without the consent of any other Person, and no Contract will upon completion or
performance thereof have a material adverse affect on the business, assets or
condition of the Company or the business to be conducted by Buyer.


    (d)               Except as set forth in Section 4.17(d) of the Disclosure
Schedule:


    (i)                the Company is, and at all times since its formation, has
been, in compliance with all applicable terms and requirements of each Company
Contract;


-32-



--------------------------------------------------------------------------------

    (ii)              except for the Outstanding A/R, each other Person that has
or had any obligation or liability under any Company Contract is, and at all
times since its formation, has been, in full compliance with all applicable
terms and requirements of such Contract;


    (iii)              no event has occurred or circumstance exists that (with
or without notice or lapse of time) may contravene, conflict with or result in a
Breach of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Company Contract;


    (iv)              the Company has not given to or received from any other
Person, at any time since its formation, any notice or other communication
(whether oral or written) regarding any actual, alleged, possible or potential
violation or Breach of, or default under, any Contract.


  4.18   INSURANCE


        Section 4.18 of the Disclosure Schedule sets forth (a) a true and
complete list and description of all insurance policies, arrangements, contracts
or arrangements for the transfer or sharing of insurance risks by the Company
with respect to its business or assets, together with a statement of the
aggregate amount of claims paid out, and claims pending, under each such policy
or other arrangement and (b) a description of such risks that the Company has
designated as being self-insured. All such policies are in full force and
effect, all premiums due thereon have been paid by the Company, and the Company
is otherwise in compliance in all material respects with the terms and
provisions of such policies. The Company has not received any notice of
cancellation or non-renewal of any such policy or arrangement nor is the
termination of any such policy or arrangement, to the Knowledge of the Company
and Seller, threatened. There is no claim pending under any such policy or
arrangement as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or arrangements. The Company has not has received
any notice from any of its insurance carriers that any insurance premiums will
be increased in the future or that any insurance coverage presently provided for
will not be available to the Company or its business in the future on
substantially the same terms as now in effect. No such policy or arrangement
provides for any retrospective premium adjustment, experienced-based liability
or loss sharing arrangement affecting the Company.

  4.19   ENVIRONMENTAL MATTERS


        Except as disclosed in Section 4.19 of the Disclosure Schedule, (i) to
the Company’s or Seller’s Knowledge, the Company is in compliance with all
Environmental Laws, (ii) the Company holds, and is in compliance with, all
Permits required for the Company to conduct its business under Environmental
Laws, (iii) the Company has not entered into or agreed to any court decree or
order and is not subject to any judgment relating to compliance with any
Environmental Law or to investigation or cleanup of Hazardous Material, (iv) to
the Company’s or Seller’s Knowledge, the Company does not have any liabilities
or obligations in connection with any Hazardous Materials or arising under any
Environmental Laws in connection with its business or any formerly owned or
operated divisions, subsidiaries, or companies, (v) the

-33-



--------------------------------------------------------------------------------

Company has never owned, leased or operated any Real Property other than the
Leased Real Property, (vi) the Company has not disposed of, or arranged for the
disposal of, Hazardous Materials at any onsite or offsite location except in
compliance with all applicable Laws, and (vii) the Company is not aware of any
Releases of Hazardous Materials on, at or under any of the Leased Real Property
or any other property or facility formerly owned, leased or operated by the
Company or any of its predecessors.

  4.20   INTELLECTUAL PROPERTY ASSETS


    (a)               The term “Intellectual Property Assets” means all
intellectual property owned or licensed (as licensor or licensee) by the Company
in which the Company has a proprietary interest, including: (i) the Company’s
name, all assumed fictional business names, trade names, registered and
unregistered trademarks, service marks and applications (collectively, “Marks”);
(ii) all patents, patent applications and inventions and discoveries that may be
patentable (collectively, “Patents”); (iii) all registered and unregistered
copyrights in both published works and unpublished works (collectively,
“Copyrights”); (iv) all rights in mask works; (v) all know-how, trade secrets,
confidential or proprietary information, customer lists, Software, technical
information, data, process technology, plans, drawings and blue prints
(collectively, “Trade Secrets”); and (vi) all rights in internet web sites and
internet domain names presently used by the Company (collectively “Net Names”).


    (b)              Section 4.20(b) of the Disclosure Schedule contains a
complete and accurate list and summary description, including any royalties paid
or received by the Company, and the Company has delivered to Buyer accurate and
complete copies, of all the Company Contracts relating to the Intellectual
Property Assets, except for any license implied by the sale of a product and
perpetual, paid-up licenses for commonly available Software programs with a
value of less than $50.00 under which the Company is the licensee. There are no
outstanding and, to the Company’s or Seller’s Knowledge, no threatened disputes
or disagreements with respect to any such Contract.


    (c)               (i) Except as set forth in Section 4.20(c) of the
Disclosure Schedule, the Intellectual Property Assets are all those necessary
for the operation of the Company’s business as it is currently conducted. The
Company is the owner or licensee of all right, title and interest in and to each
of the Intellectual Property Assets, free and clear of all Encumbrances, and has
the right to use without payment to a Third Party all of the Intellectual
Property Assets, other than in respect of licenses listed in Section 4.20(c) of
the Disclosure Schedule.


    (ii)                Except as set forth in Section 4.20(c) of the Disclosure
Schedule, all former and current employees of the Company have executed written
Contracts with the Company that assign to the Company all rights to any
inventions, improvements, discoveries or information relating to the business of
the Company.


    (d)               (i) Section 4.20(d) of the Disclosure Schedule contains a
complete and accurate list and summary description of all Patents.


-34-



--------------------------------------------------------------------------------

    (ii)                       All of the issued Patents are currently in
compliance with formal legal requirements (including payment of filing,
examination and maintenance fees and proofs of working or use), are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due within ninety (90) days after the Closing Date.


    (iii)                No Patent has been or is now involved in any
interference, reissue, reexamination, or opposition Proceeding. To the Company’s
or Seller’s Knowledge, there is no potentially interfering patent or patent
application of any Third Party.


    (iv)                Except as set forth in Section 4.20(d) of the Disclosure
Schedule, to the Company’s or Seller’s Knowledge, (A) no Patent is infringed or
has been challenged or threatened in any way and (B) none of the products
manufactured or sold, nor any process or know-how used, by the Company infringes
or is alleged to infringe any patent or other proprietary right of any other
Person.


    (v)               All products made, used or sold under the Patents have
been marked with the proper patent notice.


    (e)    (i)          Section 4.20(e) of the Disclosure Schedule contains a
complete and accurate list and summary description of all Marks.


    (ii)                None of the Marks have been registered with the United
States Patent and Trademark Office.


    (iii)                No Mark has been or is now involved in any opposition,
invalidation or cancellation Proceeding and, to the Company’s or Seller’s
Knowledge, no such action is threatened with respect to any of the Marks.


    (iv)                To the Company’s or Seller’s Knowledge, there is no
potentially interfering trademark or trademark application of any other Person.


    (v)                No Mark is infringed or, to the Company’s or Seller’s
Knowledge, has been challenged or threatened in any way. To the Company’s or
Seller’s Knowledge, none of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark or service mark of any other
Person.


    (vi)                All products and materials containing a Mark bear the
proper federal registration notice where permitted by law.


    (f)    (i)          Section 4.20(f) of the Disclosure Schedule contains a
complete and accurate list and summary description of all Copyrights.


    (ii)               All of the registered Copyrights are currently in
compliance with formal Legal Requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety (90) days after the date of Closing.


-35-



--------------------------------------------------------------------------------

    (iii)                No Copyright is infringed or, to the Company’s or
Seller’s Knowledge, has been challenged or threatened in any way. To the
Company’s or Seller’s Knowledge, none of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any Third Party
or is a derivative work based upon the work of any other Person.


    (iv)                All works encompassed by the Copyrights have been marked
with the proper copyright notice.


    (g)    (i)           With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate and complies with industry
standards.


    (ii)                The Company has taken reasonable precautions to protect
the secrecy, confidentiality and value of all Trade Secrets (including the
enforcement by the Company of a policy requiring most employees to execute
proprietary information and confidentiality agreements substantially in the
Company’s standard form, and all current and most former employees of the
Company have executed such an agreement).


    (iii)                The Company has good title to and an absolute right to
use the Trade Secrets. The Trade Secrets are not part of the public knowledge or
literature and, to the Company’s or Seller’s Knowledge, have not been used,
divulged or appropriated either for the benefit of any Person (other than
Seller) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or, to the Company’s or Seller’s Knowledge, has been challenged or
threatened in any way or infringes any intellectual property right of any other
Person.


    (h)    (i)           Section 4.20(h) of the Disclosure Schedule contains a
complete and accurate list and summary description of all Net Names.


    (ii)                All Net Names have been, or as of Closing will be,
registered in the name of the Company and are in compliance with all formal
Legal Requirements.


    (iii)                No Net Name has been or is now involved in any dispute,
opposition, invalidation or cancellation Proceeding and, to the Company’s or
Seller’s Knowledge, no such action is threatened with respect to any Net Name.


    (iv)                To the Company or Seller’s Knowledge, there is no domain
name application pending of any other person which would or would potentially
interfere with or infringe any Net Name.


    (v)                No Net Name is infringed or, to the Company’s or Seller’s
Knowledge, has been challenged, interfered with or threatened in any way. To the
Company’s or Seller’s Knowledge, no Net Name infringes, interferes with or is
alleged to interfere with or infringe the trademark, copyright or domain name of
any other Person.


-36-



--------------------------------------------------------------------------------

  4.21   RELATIONSHIPS WITH RELATED PERSONS


        Except as disclosed in Section 4.21 of the Disclosure Schedule, neither
Seller nor any Related Person thereof (other than the Company) has had, any
interest in any property (whether real, personal or mixed and whether tangible
or intangible) used in or pertaining to the Company’s business. Neither the
Company nor Seller nor any Related Person of any of them owns or has owned, of
record or as a beneficial owner, an equity interest or any other financial or
profit interest in any Person that has (a) had business dealings or a material
financial interest in any transaction with the Company other than business
dealings or transactions disclosed in Section 4.21 of the Disclosure Schedule,
each of which has been conducted in the Ordinary Course of Business with the
Company at substantially prevailing market prices and on substantially
prevailing market terms or (b) engaged in competition with the Company with
respect to any line of the Company Products or services of the Company (a
“Competing Business”) in any market presently served by the Company. Except as
set forth in Section 4.21 of the Disclosure Schedule, no Person has informed
Seller or the Company that such Person intends to change such relationship
because of the consummation of the transactions contemplated hereby. Except as
set forth in Section 4.21 of the Disclosure Schedule, neither Seller nor any
Related Person thereof (other than the Company) is a party to any Contract with,
or has any claim or right against, the Company.

  4.22   BROKERS OR FINDERS


        Neither the Company nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payments in connection with the sale of
the Company’s business or the Shares or the transactions contemplated herein.

  4.23   SOLVENCY


    (a)               The Company is not now insolvent and will not be rendered
insolvent by any of the transactions contemplated herein. As used in this
section, “insolvent” means that the sum of the debts and other probable
Liabilities of the Company exceed the present fair saleable value of the
Company’s assets.


    (b)               Immediately after giving effect to the consummation of the
transactions contemplated herein: (i) the Company will be able to pay its
Liabilities as they become due in the usual course of its business; (ii) the
Company will have assets (calculated at fair market value) that exceed its
Liabilities; and (iii) taking into account all pending and threatened
litigation, final judgments against the Company in actions for money damages are
not reasonably anticipated to be rendered at a time when, or in amounts such
that, the Company will be unable to satisfy any such judgments promptly in
accordance with their terms (taking into account the maximum probable amount of
such judgments in any such actions and the earliest reasonable time at which
such judgments might be rendered) as well as all other obligations of the
Company.


-37-



--------------------------------------------------------------------------------

  4.24   RETURN POLICIES; WARRANTIES; CUSTOMER SPECIAL ORDERS; ETC.


    (a)               Except as set forth in Section 4.24(a) of the Disclosure
Schedule, the Company has made no warranties or guaranties relating to
merchandise, including, but not limited to, the Company Products, sold by or
through the Business and has no separate return policy. There are no deferred
sales plans or similar arrangements with respect to the Business. The only
outstanding customer special orders are listed and described in Section 4.24 of
the Disclosure Schedule.


    (b)               Except as set forth in Section 4.24(b) of the Disclosure
Schedule and except as would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the Company’s Business: (a)
each product (including, but not limited to, Company Products) manufactured,
sold, distributed, supplied or delivered by Company has been in conformity with
all applicable contractual commitments and all express and implied warranties
with respect to such products, and (b) no material product manufactured, sold,
distributed, supplied, or delivered by the Company is subject to any material
guaranty, warranty, or other indemnity beyond the applicable standard terms and
conditions of sale, or beyond that implied or imposed by applicable law.


  4.25   ACCOUNTS; SAFE DEPOSIT BOXES; POWERS OF ATTORNEY.


        Section 4.25 of the Disclosure Schedule sets forth a true and correct
(i) list of all bank and savings accounts, certificates of deposit and safe
deposit boxes of the Company and those persons authorized to sign thereon, (ii)
copies of all corporate borrowing, depository and transfer resolutions and those
persons entitled to act thereunder and (iii) list of all powers of attorney
granted by the Company and those persons authorized to act thereunder.

  4.26   DISCLOSURE


    (a)               No representation or warranty or other statement made by
the Company or Seller in this Agreement, the Disclosure Schedule, the
certificates delivered pursuant to Sections 2.5(a) and 8.4 of this Agreement or
otherwise in connection with the transactions contemplated herein contains any
untrue statement or omits to state a material fact necessary to make any of
them, in light of the circumstances in which it was made, not misleading, which
would likely have a material adverse effect on the Company.


    (b)               Neither the Company nor Seller have Knowledge of any fact
that has specific application to the Company (other than general economic or
industry conditions) and that may materially adversely affect the Shares,
assets, business, prospects, financial condition or results of operations of the
Company that has not been set forth in this Agreement or the Disclosure
Schedule.


5.   REPRESENTATIONS AND WARRANTIES OF BUYER


        Buyer represents and warrants to Seller as follows:

-38-



--------------------------------------------------------------------------------

  5.1   ORGANIZATION AND GOOD STANDING


        Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full corporate power and
authority to conduct its business as it is now conducted.

  5.2   AUTHORITY; NO CONFLICT


    (a)               This Agreement constitutes the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the Investment Letter, the
Employment Agreements and each other agreement to be executed or delivered by
Buyer at Closing (collectively, the “Buyer’s Closing Documents”), each of the
Buyer’s Closing Documents will constitute the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its respective
terms subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in law or in equity). Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer’s Closing Documents and to perform its
obligations under this Agreement and the Buyer’s Closing Documents, and such
action has been duly authorized by all necessary corporate action.


    (b)               Neither the execution and delivery of this Agreement by
Buyer nor the consummation or performance of any of the transactions
contemplated herein by Buyer will give any Person the right to prevent, delay or
otherwise interfere with any of the transactions contemplated herein pursuant
to: (i) any provision of Buyer’s Governing Documents; (ii) any resolution
adopted by the board of directors or the stockholders of Buyer; (iii) any Legal
Requirement or Order to which Buyer may be subject; or (iv) any Contract to
which Buyer is a party or by which Buyer may be bound.


        Except as set forth in Section 5.2 of the Disclosure Schedule, Buyer is
not and will not be required to obtain any Consent from any Person in connection
with the execution and delivery of this Agreement or the consummation or
performance of any of the transactions contemplated herein.

  5.3   CERTAIN PROCEEDINGS


        There is no pending Proceeding that has been commenced against Buyer
that challenges, or may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the transactions contemplated herein. To
Buyer’s Knowledge, no such Proceeding has been threatened.

-39-



--------------------------------------------------------------------------------

  5.4   BROKERS OR FINDERS


        Neither Buyer nor any of its Representatives have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or other similar payment in connection with the
transactions contemplated herein.

6.   COVENANTS OF SELLER PRIOR TO CLOSING


  6.1   ACCESS AND INVESTIGATION


        Between the date of this Agreement and the Closing Date, and upon
reasonable advance notice received from Buyer, Seller shall cause the Company to
afford Buyer and its Representatives and prospective lenders and their
Representatives full and free access, during regular business hours, to the
Company’s personnel, properties, Contracts, Governmental Authorizations, books
and Records and other documents and data, such rights of access to be exercised
in a manner that does not unreasonably interfere with the operations of the
Company and otherwise cooperate and assist, to the extent reasonably requested
by Buyer, with Buyer’s investigation of the properties, assets and financial
condition related to the Company .

  6.2   OPERATION OF THE BUSINESS OF THE COMPANY


        Between the date of this Agreement and the Closing, the Company shall
(and Seller shall cause the Company to): (a) conduct its business only in the
Ordinary Course of Business, including payment of all its Liabilities; (b)
preserve intact its current business organization, keep available the services
of its officers, employees and agents and maintain its relations and good will
with suppliers, customers, landlords, creditors, employees, agents and others
having business relationships with it; (c) keep in full force and effect,
without amendment, all material rights relating to the Company’s business; (d)
comply with all Legal Requirements and contractual obligations applicable to the
operations of the Company’s business; and (e) cooperate with Buyer and assist
Buyer in identifying the Governmental Authorizations, if any, required by Buyer
to operate the business from and after the Closing Date and either transferring
existing Governmental Authorizations, if any, of the Company to Buyer, where
permissible, or obtaining new Governmental Authorizations for Buyer.

  6.3   NEGATIVE COVENANT


        Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, the Company shall not, and Seller shall not
permit the Company to, without the prior written Consent of Buyer, (a) take any
affirmative action, or fail to take any reasonable action within its control, as
a result of which any of the changes or events listed in Parts 4.12 or 4.16 of
the Disclosure Schedule would be likely to occur; (b) make any modification to
any material Contract or Governmental Authorization; (c) allow the levels of raw
materials, supplies or other materials included in the Inventories to vary
materially from the levels customarily maintained; or (d) enter into any
compromise or settlement of any litigation, proceeding or governmental
investigation relating to the business of the Company.

-40-



--------------------------------------------------------------------------------

  6.4   REQUIRED APPROVALS


        As promptly as practicable after the date of this Agreement, the Company
shall make all filings required by Legal Requirements to be made by it in order
to consummate the transactions contemplated herein. The Company and Seller also
shall cooperate with Buyer and its Representatives with respect to all filings
that Buyer elects to make or, pursuant to Legal Requirements, shall be required
to make in connection with the transactions contemplated herein. The Company and
Seller also shall cooperate with Buyer and its Representatives in obtaining all
Material Consents.

      6.5 NOTIFICATION

        Between the date of this Agreement and the Closing, the Company and
Seller shall promptly notify Buyer in writing if any of them becomes aware of
(a) any fact or condition that causes or constitutes a Breach of any of the
Company’s representations and warranties made as of the date of this Agreement
or (b) the occurrence after the date of this Agreement of any fact or condition
that would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a Breach of any such representation or warranty
had that representation or warranty been made as of the time of the occurrence
of, or the Company’s or Seller’s discovery of, such fact or condition.

      6.6 NO NEGOTIATION

        Until such time as this Agreement shall be terminated pursuant to
Section 10.1 hereof, neither the Company nor Seller shall directly or indirectly
solicit, initiate, encourage or entertain any inquiries or proposals from,
discuss or negotiate with, provide any nonpublic information to or consider the
merits of any inquiries or proposals from any Person (other than Buyer) relating
to any business combination transaction involving the Company, including the
sale by the Seller of the Shares, the merger or consolidation of the Company or
the sale of the Company’s business or any of the assets (other than in the
Ordinary Course of Business). The Company and Seller shall notify Buyer of any
such inquiry or proposal within twenty-four (24) hours of receipt or awareness
of the same by the Company or Seller.

  6.7   RESIGNATION OF OFFICERS AND DIRECTORS


        On or prior to the Closing, Seller shall deliver, or cause to be
delivered, to the Buyer the resignation of each officer and director of the
Company, effective at the Closing Date.

7.   COVENANTS OF BUYER PRIOR TO CLOSING


  REQUIRED APPROVALS


        As promptly as practicable after the date of this Agreement, Buyer shall
make, or cause to be made, all filings required by Legal Requirements to be made
by it to consummate the transactions contemplated herein. Buyer also shall
cooperate, and cause its Related Persons to cooperate, with the Company (a) with
respect to all filings the Company shall be required by Legal Requirements to
make and (b) in obtaining all Consents identified in Section 4.2(c) of the
Disclosure Schedule, provided, however, that Buyer shall not be required to
dispose of or make any change to its business, expend any material funds or
incur any other burden in order to comply with this Article 7.

-41-



--------------------------------------------------------------------------------

8.   CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


        Buyer’s obligation to purchase the Shares and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):

  8.1   ACCURACY OF REPRESENTATIONS


        All of the Company’s and Seller’s representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all material
respects as of the date of this Agreement, and shall be accurate in all material
respects as of the time of the Closing as if then made.

  8.2   SELLER’S PERFORMANCE


        All of the covenants and obligations that the Company and Seller are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), shall have been duly performed and
complied with in all material respects.

  8.3   CONSENTS


        Each of the Consents identified in Exhibit 8.3 (the “Material Consents”)
shall have been obtained and shall be in full force and effect.

  8.4   ADDITIONAL DOCUMENTS


        The Company and Seller shall have caused the documents and instruments
required by Section 2.5(a) hereof and the following documents to be delivered
(or tendered subject only to Closing) to Buyer:

    (a)               an opinion of Bittner & Hahs, P.C., dated the Closing
Date, in the form reasonably acceptable to Buyer;


    (b)               the certificate of incorporation and all amendments
thereto of the Company, duly certified as of a recent date by the Secretary of
State of the jurisdiction of the Company’s incorporation;


    (c)               releases of all Encumbrances in a form reasonably
acceptable to Buyer;


    (d)               certificates dated as of a date not earlier than the 30
days prior to the Closing as to the good standing of the Company and payment of
all applicable state Taxes by the Company, executed by the appropriate officials
of the State of Oregon and each jurisdiction in which the Company is licensed or
qualified to do business as a foreign corporation as specified in Section 4.1(a)
of the Disclosure Schedule;


-42-



--------------------------------------------------------------------------------

    (e)               duly signed resignations (from the applicable board of
directors), effective immediately after the Closing, of all officers and
directors of the Company and shall take such other action as is necessary to
accomplish the foregoing;


    (f)               documents evidencing the termination of any and all
employees of the Company (including, without limitation, executive personnel);


    (g)               documents evidencing the cancellation of all of issued and
outstanding options of the Company; and


    (h)               such other documents as Buyer may reasonably request for
the purpose of: (i) evidencing the accuracy of any of the Company ‘s or Seller’s
representations and warranties; (ii) evidencing the performance by the Company
or Seller, or the compliance by the Company or Seller with, any covenant or
obligation required to be performed or complied with by the Company or Seller;
and (iii) evidencing the satisfaction of any condition referred to in this
Article 8; or otherwise facilitating the consummation or performance of any of
the transactions contemplated herein.


  8.5   NO PROCEEDINGS


        There shall not have been commenced or threatened against Buyer, or
against any Related Person of Buyer, any Proceeding (a) involving any challenge
to, or seeking Damages or other relief in connection with, any of the
transactions contemplated herein or (b) that may have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise
interfering with any of the transactions contemplated herein.

  8.6   NO CONFLICT


        Neither the consummation nor the performance of any of the transactions
contemplated herein will, directly or indirectly (with or without notice or
lapse of time), contravene or conflict with or result in a violation of or cause
Buyer or any Related Person of Buyer to suffer any adverse consequence under (a)
any applicable Legal Requirement or Order or (b) any Legal Requirement or Order
that has been published, introduced or otherwise proposed by or before any
Governmental Body.

  8.7   INDEBTEDNESS


        Except as set forth on Section 8.7 of the Disclosure Schedule, the
Company shall have no indebtedness of any kind (including, without limitation,
no inter-company indebtedness or loans from or to Seller). For the avoidance of
doubt, prior to the Closing Date, the promissory notes listed on Section 8.7 of
the Disclosure Schedule shall have been canceled and the promissory notes to
Company employees shall been assigned to Seller and the payees thereof will have
waived any claim against the Company, and evidence thereof (reasonably
acceptable to Buyer) shall be delivered to Buyer, prior to the Closing.

-43-



--------------------------------------------------------------------------------

  8.8   GOVERNMENTAL AUTHORIZATIONS


        Buyer shall have received such Governmental Authorizations as are
necessary or desirable to allow Buyer to operate the Company from and after the
Closing.

  8.9   ANCILLARY AGREEMENTS


        The relevant Persons shall have entered into ancillary agreements in
form and substance as set forth in Exhibit 8.9 attached hereto.

9.   CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE


        Seller’s obligation to sell the Shares and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller in whole or in part):

  9.1   ACCURACY OF REPRESENTATIONS


        All of Buyer’s representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the time of the Closing as if then made.

  9.2   BUYER’S PERFORMANCE


        All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been performed and complied with in all
material respects.

  9.3   NO INJUNCTION


        There shall not be in effect any Legal Requirement or any injunction or
other Order that (a) prohibits the consummation of the transactions contemplated
herein and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.

10.   TERMINATION


  10.1   TERMINATION EVENTS


        By notice given prior to or at the Closing, subject to Section 10.2
hereof, this Agreement may be terminated as follows:

    (a)               by Buyer if a material Breach of any provision of this
Agreement has been committed by the Company or Seller and such Breach has not
been waived by Buyer;


    (b)               by Seller if a material Breach of any provision of this
Agreement has been committed by Buyer and such Breach has not been waived by
Seller;


-44-



--------------------------------------------------------------------------------

    (c)               by Buyer if any condition in Article 8 of this Agreement
has not been satisfied as of the date specified for Closing in the first
sentence of Section 2.4 hereof or if satisfaction of such a condition by such
date is or becomes impossible (other than through the failure of Buyer to comply
with its obligations under this Agreement), and Buyer has not waived such
condition on or before such date;


    (d)               by Seller if any condition in Article 9 of this Agreement
has not been satisfied as of the date specified for Closing in the first
sentence of Section 2.4 hereof or if satisfaction of such a condition by such
date is or becomes impossible (other than through the failure of the Company or
Seller to comply with their obligations under this Agreement), and Seller has
not waived such condition on or before such date;


    (e)               by mutual consent of Buyer and Seller;


    (f)               by Buyer if the Closing has not occurred on or before
August 31, 2007,or such later date as the parties may agree upon, unless Buyer
is in material Breach of this Agreement; or


    (g)               by Seller if the Closing has not occurred on or before
August 31, 2007,or such later date as the parties may agree upon, unless the
Company or Seller are in material Breach of this Agreement.


  10.2   EFFECT OF TERMINATION


        Each party’s right of termination under Section 10.1 of this Agreement
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 10.1 hereof ,
all obligations of the parties under this Agreement will terminate, except that
the obligations of the parties in this Section 10.2 and Articles 13 and 14 of
this Agreement (except for those in Section 14.5 hereof) will survive, provided,
however, that, if this Agreement is terminated because of a Breach of this
Agreement by the nonterminating party or because one or more of the conditions
to the terminating party’s obligations under this Agreement is not satisfied as
a result of the party’s failure to comply with its obligations under this
Agreement, the terminating party’s right to pursue all legal remedies will
survive such termination unimpaired.

11.   ADDITIONAL COVENANTS


  11.1   PAYMENT OF ALL TAXES RESULTING FROM SALE OF SHARES BY SELLER


        Seller shall pay in a timely manner all Taxes resulting from or payable
in connection with the sale of the Shares pursuant to this Agreement, regardless
of the Person on whom such Taxes are imposed by Legal Requirements.

-45-



--------------------------------------------------------------------------------

  11.2   REPORTS AND RETURNS


        Seller shall promptly after the Closing prepare and file all reports and
returns required by Legal Requirements relating to the business of the Company,
to and including the Effective Time.

  11.3   ASSISTANCE IN PROCEEDINGS


        Seller and the Company will cooperate with Buyer and its counsel in the
contest or defense of, and make available its personnel and provide any
testimony and access to its books and Records in connection with, any Proceeding
involving or relating to any action, activity, circumstance, condition, conduct,
event, fact, failure to act, incident, occurrence, plan, practice, situation,
status or transaction on or before the Closing Date involving Seller, the
Company or its business.

  11.4   NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT


    (a)              Noncompetition. For a period of three years after the
Closing Date, Seller will not solicit or accept for hire services to (i)
recreate or reverse engineer the embedded software which is included in the
Company Products (including, without but not limited to, Flight Op, OP
Integrated or Pegasus Integrated Avionics Systems display products owned by the
Company) or (ii) manufacture such Company Products.


    (b)              Nonsolicitation. For a period of three years after the
Closing Date, Seller or any Related Persons thereof shall not, directly or
indirectly:


    (i)                cause, induce or attempt to cause or induce any customer,
supplier, licensee, licensor, franchisee, employee, consultant or other business
relation of Buyer to cease doing business with Buyer, to deal with any
competitor of Buyer or in any way interfere with its relationship with Buyer; or


    (ii)                cause, induce or attempt to cause or induce any
customer, supplier, licensee, licensor, franchisee, employee, consultant or
other business relation of Seller on the Closing Date or within the year
preceding the Closing Date to cease doing business with Buyer, to deal with any
competitor of Buyer or in any way interfere with its relationship with Buyer.


    (c)              Agreement not to Hire. For a period of three years from
Closing, Seller on the one hand and the Company and Buyer on the other agree
that they will not hire, retain or attempt to hire or retain any employee or
independent contractor of the other for a period of six months after such
employee or independent contractor ceases his or her employment or service, or
in any way interfere with the relationship between the party and any of its
employees or independent contractors.


    (d)        Nondisparagement.


-46-



--------------------------------------------------------------------------------

    (i)                For a period of three years after the Closing Date,
Seller or any Related Persons will not disparage Buyer or any of Buyer’s
shareholders, directors, officers, employees or agents.


    (ii)                For a period of three years after the Closing Date,
Buyer or any Related Persons will not disparage Seller or any of Seller’s
shareholders, directors, officers, employees or agents.


    (e)              Modification of Covenant. If a final judgment of a court or
tribunal of competent jurisdiction determines that any term or provision
contained in Sections 11.4(a) through (d) of this Agreement is invalid or
unenforceable, then the parties agree that the court or tribunal will have the
power to reduce the scope, duration or geographic area of the term or provision,
to delete specific words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision. This Section 11.4 will be enforceable as so modified after
the expiration of the time within which the judgment may be appealed. This
Section 11.4 is reasonable and necessary to protect and preserve Buyer’s
legitimate business interests and the value of the Assets and to prevent any
unfair advantage conferred on Seller.


  11.5   CUSTOMER AND OTHER BUSINESS RELATIONSHIPS


        After the Closing, Seller will cooperate with Buyer in its efforts to
continue and maintain for the benefit of Buyer those business relationships of
the Company existing prior to the Closing and relating to the business to be
operated by Buyer after the Closing, including relationships with the Company,
any Related Person of the Company, lessors, employees, regulatory authorities,
licensors, customers, suppliers and others. Seller will refer to Buyer all
inquiries relating to such business. Neither Seller nor any of its officers,
employees, agents or shareholders shall take any action that would tend to
diminish the value of the Company after the Closing or that would interfere with
the business of Buyer to be engaged in after the Closing.

  11.6   RETENTION OF AND ACCESS TO RECORDS


        After the Closing Date, Buyer shall retain for a period consistent with
Buyer’s record-retention policies and practices those Records of the Company
delivered to Buyer. Buyer also shall provide Seller and the Company and their
Representatives reasonable access thereto, during normal business hours and on
at least three days’ prior written notice, to enable them to prepare financial
statements or tax returns or deal with tax audits.

  11.7   LEGENDS


        Any certificates evidencing Buyer Common Stock to be issued to Seller or
any Related Persons thereof pursuant to this Agreement will be stamped or
otherwise imprinted with a legend substantially in the following form (and Buyer
will remove such legend when, in the opinion of counsel for Buyer, Seller or any
Related Party has satisfied all requirements under the Lock-up Agreement and
applicable Legal Requirements to allow the sale of such Buyer Common Stock):

-47-



--------------------------------------------------------------------------------

  THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR, IN THE OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.


  THE SHARES EVIDENCED HEREBY ARE SUBJECT TO AN AGREEMENT BY AND AMONG THE
COMPANY AND THE HOLDER OF THE SECURITIES REPRESENTED HEREBY (A COPY OF WHICH MAY
BE OBTAINED FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID AGREEMENT.


  11.8   FURTHER ASSURANCES


        The parties shall cooperate reasonably with each other and with their
respective Representatives in connection with any steps required to be taken as
part of their respective obligations under this Agreement, and shall (a) furnish
upon request to each other such further information; (b) execute and deliver to
each other such other documents; and (c) do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions contemplated herein.

  11.9   SUBLEASE OF SPACE AFTER CLOSING.


        For a period of up to 60 days after the Closing Date, the Company may
continue to occupy the space it currently occupies in the offices of Seller at
the address set forth in Section 14.3 hereof. The Company will pay Seller the
sum of $35.00 per day for each day it occupies such space. The Company may
terminate such arrangement at any time by removing all of its property from the
space. The Company will reimburse Seller for any costs associated with the
Company’s current phone number after Closing, but the Company will take all
reasonable steps necessary to have the phone number and related billing
transferred to its name.

12.   INDEMNIFICATION; REMEDIES


  12.1   SURVIVAL


        All representations, warranties, covenants and obligations in this
Agreement, the Disclosure Schedule, the certificates delivered pursuant to
Sections 2.5 and 8.4 of this Agreement and any other certificate or document
delivered pursuant to this Agreement shall survive the Closing and the
consummation of the transactions contemplated herein, subject to Section 12.4
below. The right to indemnification, reimbursement or other remedy based upon
such representations, warranties, covenants and obligations shall not be
affected by any

-48-



--------------------------------------------------------------------------------

investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.

  12.2   INDEMNIFICATION AND REIMBURSEMENT BY SELLER


        Seller will indemnify and hold harmless Buyer, and its Representatives,
stockholders, subsidiaries and Related Persons (collectively, the “Buyer
Indemnified Persons”), and will reimburse the Buyer Indemnified Persons for any
loss, liability, claim, damage, expense (including costs of investigation and
defense and reasonable attorneys’ fees and expenses) or diminution of value,
whether or not involving a Third-Party Claim (collectively, “Damages”), arising
from or in connection with:

    (a)               any Breach of any representation or warranty made by the
Company or Seller in (i) this Agreement, (ii) the Disclosure Schedule, (iii) the
certificates delivered pursuant to Sections 2.5 and 8.4 of this Agreement (for
this purpose, each such certificate will be deemed to have stated that Seller’s
and Company’s representations and warranties in this Agreement fulfill the
requirements of Section 8.1 hereof as of the Closing Date as if made on the
Closing), (iv) any transfer instrument or (v) any other certificate, document,
writing or instrument delivered by the Company or Seller pursuant to this
Agreement; (b) any Breach of any covenant or obligation of the Company or Seller
in this Agreement or in any other certificate, document, writing or instrument
delivered by the Company or Seller pursuant to this Agreement; (c) any Liability
arising out of the ownership or operation of the Company prior to the Effective
Time; (d) any product or component thereof manufactured by or shipped, or any
services provided by, the Company, in whole or in part, prior to the Closing
Date; (e) any matter disclosed in the Disclosure Schedule; (f) any noncompliance
with any bulk sales laws or fraudulent transfer law in respect of the
transactions contemplated herein; or (g) any Employee Plan established or
maintained by Seller.


  12.3   INDEMNIFICATION AND REIMBURSEMENT BY BUYER


        Buyer will indemnify and hold harmless Seller, and will reimburse
Seller, for any Damages arising from or in connection with:

    (a)               any Breach of any representation or warranty made by Buyer
in this Agreement or in any certificate, document, writing or instrument
delivered by Buyer pursuant to this Agreement; or


    (b)               any Breach of any covenant or obligation of Buyer in this
Agreement or in any other certificate, document, writing or instrument delivered
by Buyer pursuant to this Agreement.


-49-



--------------------------------------------------------------------------------

  12.4   TIME LIMITATIONS


    (a)               If the Closing occurs, Seller will have liability (for
indemnification or otherwise) with respect to any Breach of (i) a covenant or
obligation to be performed or complied with prior to the Closing Date (other
than those in Sections 2.1 and 2.5(b) and Articles 11 and 13 of this Agreement,
as to which a claim may be made at any time) or (ii) a representation or
warranty (other than those in Sections 3.3, 4.3 4.6, 4.11, 4.19, 4.20, 4.22,
4.23, and 4.25 of this Agreement, as to which a claim may be made at any time),
only if on or before the termination of the Earn-Out Period, including any
extensions thereof, Buyer notifies Seller or the Company of a claim specifying
the factual basis of the claim in reasonable detail to the extent then known by
Buyer.


    (b)               If the Closing occurs, Buyer will have liability (for
indemnification or otherwise) with respect to any Breach of (i) a covenant or
obligation to be performed or complied with prior to the Closing Date (other
than those in Article 13 of this Agreement, as to which a claim may be made at
any time) or (ii) a representation or warranty (other than that set forth in
Section 5.4 above, as to which a claim may be made at any time), only if on or
before the termination of the Earn-Out Period, including any extensions thereof,
Seller notifies Buyer of a claim specifying the factual basis of the claim in
reasonable detail to the extent then known by Seller.


  12.5   RIGHT OF SETOFF


        Upon notice to Seller specifying in reasonable detail the basis
therefor, Buyer may setoff any amount to which it may be entitled under this
Article 12 against amounts otherwise payable under Section 2.2 hereof. The
exercise of such right of setoff by Buyer in good faith, whether or not
ultimately determined to be justified, will not constitute a breach under this
Agreement. Neither the exercise of nor the failure to exercise such right of
setoff will constitute an election of remedies or limit Buyer in any manner in
the enforcement of any other remedies that may be available to it.

  12.6   THIRD-PARTY CLAIMS


    (a)               Promptly after receipt by a Person entitled to indemnity
under Sections 12.2, 12.3 or 12.4 of this Agreement (an “Indemnified Person”) of
notice of the assertion of a Third-Party Claim against it, such Indemnified
Person shall give notice to the Person obligated to indemnify under such Section
(an “Indemnifying Person”) of the assertion of such Third-Party Claim, provided
that the failure to notify the Indemnifying Person will not relieve the
Indemnifying Person of any liability that it may have to any Indemnified Person,
except to the extent that the Indemnifying Person demonstrates that the defense
of such Third-Party Claim is prejudiced by the Indemnified Person’s failure to
give such notice.


    (b)               If an Indemnified Person gives notice to the Indemnifying
Person pursuant to Section 12.6(a) hereof of the assertion of a Third-Party
Claim, the Indemnifying Person shall be entitled to participate in the defense
of such Third-Party Claim and, to the extent that it wishes (unless (i) the
Indemnifying Person is also a Person against


-50-



--------------------------------------------------------------------------------

  whom the Third-Party Claim is made and the Indemnified Person determines in
good faith that joint representation would be inappropriate or (ii) the
Indemnifying Person fails to provide reasonable assurance to the Indemnified
Person of its financial capacity to defend such Third-Party Claim and provide
indemnification with respect to such Third-Party Claim), to assume the defense
of such Third-Party Claim with counsel satisfactory to the Indemnified Person.
After notice from the Indemnifying Person to the Indemnified Person of its
election to assume the defense of such Third-Party Claim, the Indemnifying
Person shall not, so long as it diligently conducts such defense, be liable to
the Indemnified Person under this Article 12for any fees of other counsel or any
other expenses with respect to the defense of such Third-Party Claim, in each
case subsequently incurred by the Indemnified Person in connection with the
defense of such Third-Party Claim, other than reasonable costs of investigation.
If the Indemnifying Person assumes the defense of a Third-Party Claim, no
compromise or settlement of such Third-Party Claims may be effected by the
Indemnifying Person without the Indemnified Person’s Consent unless (A) there is
no finding or admission of any violation of Legal Requirement or any violation
of the rights of any Person; (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Person; and (C) the Indemnified Person
shall have no liability with respect to any compromise or settlement of such
Third-Party Claims effected without its Consent. If notice is given to an
Indemnifying Person of the assertion of any Third-Party Claim and the
Indemnifying Person does not, within 10 days after the Indemnified Person’s
notice is given, give notice to the Indemnified Person of its election to assume
the defense of such Third-Party Claim, the Indemnifying Person will be bound by
any determination made in such Third-Party Claim or any compromise or settlement
effected by the Indemnified Person. Nothing contained in the preceding sentence
shall prevent a party hereto from contesting its obligation to assume the
defense of the Third-Party Claim.


  12.7   OTHER CLAIMS


        A claim for indemnification for any matter not involving a Third-Party
Claim may be asserted by notice to the party from whom indemnification is sought
and any such valid claim shall be paid promptly after such notice.

  12.8   INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE


        THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 12 SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES
LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH
LAW OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT).

-51-



--------------------------------------------------------------------------------

13.   CONFIDENTIALITY


  13.1   DEFINITION OF CONFIDENTIAL INFORMATION


    (a)               As used in this Article 13, the term “Confidential
Information” includes any and all of the following information of Seller, Buyer
or the Company that has been or may hereafter be disclosed in any form, whether
in writing, orally, electronically or otherwise, or otherwise made available by
observation, inspection or otherwise by either party (Buyer on the one hand or
Seller and the Company, collectively, on the other hand) or its Representatives
(collectively, a “Disclosing Party”) to the other party or its Representatives
(collectively, a “Receiving Party”):


    (i)               all information that is a trade secret under applicable
trade secret or other law;


    (ii)                all information concerning product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer hardware,
Software and computer software and database technologies, systems, structures
and architectures;


    (iii)                all information concerning the business and affairs of
the Disclosing Party (which includes historical and current financial
statements, financial projections and budgets, tax returns and accountants’
materials, historical, current and projected sales, capital spending budgets and
plans, business plans, strategic plans, marketing and advertising plans,
publications, client and customer lists and files, contracts, the names and
backgrounds of key personnel and personnel training techniques and materials,
however documented), and all information obtained from review of the Disclosing
Party’s documents or property or discussions with the Disclosing Party
regardless of the form of the communication;


    (iv)                all notes, analyses, compilations, studies, summaries
and other material prepared by the Receiving Party to the extent containing or
based, in whole or in part, upon any information included in the foregoing; and


    (v)                all information exchanged by the parties hereto pursuant
to that certain Nondisclosure Agreement, dated November 19, 2006, by and between
the Company and Buyer.


    (b)               Any trade secrets of a Disclosing Party shall also be
entitled to all of the protections and benefits under applicable trade secret
law and any other applicable law. If any information that a Disclosing Party
deems to be a trade secret is found by a court of competent jurisdiction not to
be a trade secret for purposes of this Article 13, such information shall still
be considered the Confidential Information of that Disclosing Party for purposes
of this Article 13 to the extent included within the definition. In the case of
trade secrets, each of Buyer, Seller and the Company hereby waives any
requirement that the other party submit proof of the economic value of any trade
secret or post a bond or other security.


-52-



--------------------------------------------------------------------------------

  13.2   RESTRICTED USE OF CONFIDENTIAL INFORMATION


    (a)               Each Receiving Party acknowledges the confidential and
proprietary nature of the Confidential Information of the Disclosing Party and
agrees that such Confidential Information (i) shall be kept confidential by the
Receiving Party; (ii) shall not be used for any reason or purpose other than to
evaluate and consummate the transactions contemplated herein; and (iii) without
limiting the foregoing, shall not be disclosed by the Receiving Party to any
Person, except in each case as otherwise expressly permitted by the terms of
this Agreement or with the prior written consent of an authorized representative
of Seller with respect to Confidential Information of Seller (each, a “Seller
Contact”) or an authorized representative of Buyer with respect to Confidential
Information of Buyer (each, a “Buyer Contact”). Each of Buyer and Seller shall
disclose the Confidential Information of the other party only to its
Representatives who require such material for the purpose of evaluating the
transactions contemplated herein and are informed by Buyer or Seller, as the
case may be, of the obligations of this Article 13 with respect to such
information. Each of Buyer and Seller shall (i) enforce the terms of this
Article 13 as to its respective Representatives; (ii) take such action to the
extent necessary to cause its Representatives to comply with the terms and
conditions of this Article 13; and (iii) be responsible and liable for any
breach of the provisions of this Article 13 by it or its Representatives.


    (b)               Unless and until this Agreement is terminated, Seller
shall maintain as confidential any Confidential Information (including for this
purpose any information of the Company of the type referred to in Sections
13.1(a)(i), (ii) and (iii) of this Agreement, whether or not disclosed to Buyer)
of the Company relating to the Company. Notwithstanding the preceding sentence,
Seller may use any Confidential Information of the Company before the Closing in
the Ordinary Course of Business in connection with the transactions permitted by
Section 6.2 hereof.


    (c)               From and after the Closing, the provisions of Section
13.2(a) above shall not apply to or restrict in any manner Buyer’s use of any
Confidential Information of Seller relating to the Company.


  13.3   EXCEPTIONS


        Sections 13.2(a) and (b) of this Agreement do not apply to that part of
the Confidential Information of a Disclosing Party that a Receiving Party
demonstrates (a) was, is or becomes generally available to the public other than
as a result of a breach of this Article 13 or the Confidentiality Agreement by
the Receiving Party or its Representatives; (b) was or is developed by the
Receiving Party independently of and without reference to any Confidential
Information of the Disclosing Party; or (c) was, is or becomes available to the
Receiving Party on a nonconfidential basis from a Third Party not bound by a
confidentiality agreement or any legal, fiduciary or other obligation
restricting disclosure. Seller shall not disclose any Confidential Information
of Seller or the Company relating to the Company in reliance on the exceptions
in clauses (b) or (c) above.

-53-



--------------------------------------------------------------------------------

  13.4   LEGAL PROCEEDINGS


        If a Receiving Party becomes compelled in any Proceeding or is requested
by a Governmental Body having regulatory jurisdiction over the transactions
contemplated herein to make any disclosure that is prohibited or otherwise
constrained by this Article 13, that Receiving Party shall provide the
Disclosing Party with prompt notice of such compulsion or request so that it may
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions of this Article 13.

        In the absence of a protective order or other remedy, the Receiving
Party may disclose that portion (and only that portion) of the Confidential
Information of the Disclosing Party that, based upon advice of the Receiving
Party’s counsel, the Receiving Party is legally compelled to disclose or that
has been requested by such Governmental Body, provided, however, that the
Receiving Party shall use reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded by any Person to whom any Confidential
Information is so disclosed. The provisions of this Section 13.4 do not apply to
any Proceedings between the parties to this Agreement.

  13.5   RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION


        If this Agreement is terminated, each Receiving Party shall (a) destroy
all Confidential Information of the Disclosing Party prepared or generated by
the Receiving Party without retaining a copy of any such material; (b) promptly
deliver to the Disclosing Party all other Confidential Information of the
Disclosing Party, together with all copies thereof, in the possession, custody
or control of the Receiving Party or, alternatively, with the written consent of
a Seller Contact or a Buyer Contact (whichever represents the Disclosing Party)
destroy all such Confidential Information; and (c) certify all such destruction
in writing to the Disclosing Party, provided, however, that the Receiving Party
may retain a list that contains general descriptions of the information it has
returned or destroyed to facilitate the resolution of any controversies after
the Disclosing Party’s Confidential Information is returned.

  13.6   ATTORNEY-CLIENT PRIVILEGE


        The Disclosing Party is not waiving, and will not be deemed to have
waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges as a result of
disclosing its Confidential Information (including Confidential Information
related to pending or threatened litigation) to the Receiving Party, regardless
of whether the Disclosing Party has asserted, or is or may be entitled to
assert, such privileges and protections. The parties (a) share a common legal
and commercial interest in all of the Disclosing Party’s Confidential
Information that is subject to such privileges and protections; (b) are or may
become joint defendants in Proceedings to which the Disclosing Party’s
Confidential Information covered by such protections and privileges relates; (c)
intend that such privileges and protections remain intact should either party
become subject to any actual or threatened Proceeding to which the Disclosing
Party’s Confidential Information covered by such protections and privileges
relates; and (d) intend that after the Closing the Receiving Party shall have
the right to assert such protections and privileges. No Receiving

-54-



--------------------------------------------------------------------------------

Party shall admit, claim or contend, in Proceedings involving either party or
otherwise, that any Disclosing Party waived any of its attorney work-product
protections, attorney-client privileges or similar protections and privileges
with respect to any information, documents or other material not disclosed to a
Receiving Party due to the Disclosing Party disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the Receiving Party.

14.   GENERAL PROVISIONS


  14.1   EXPENSES


        Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with
the preparation, negotiation, execution and performance of this Agreement and
the transactions contemplated herein, including all fees and expense of its
Representatives. If this Agreement is terminated, the obligation of each party
to pay its own fees and expenses will be subject to any rights of such party
arising from a Breach of this Agreement by another party.

  14.2   PUBLIC ANNOUNCEMENTS


        For six months after Closing, and except for any public announcement,
press release or similar publicity with respect to this Agreement or the
transactions contemplated herein which is required to be made by Buyer under
applicable Legal Requirements (including, without limitation, any securities
laws and the rules and regulations of the American Stock Exchange) or in the
opinion of Buyer’s counsel, any public announcement, press release or similar
publicity will be issued, if at all, at such time and in such manner as the
parties agree. Except with the prior consent of Buyer or as permitted by this
Agreement, neither Seller nor any of its Representatives shall disclose to any
Person (a) the fact that any Confidential Information of Seller or the Company
has been disclosed to Buyer or its Representatives, that Buyer or its
Representatives have inspected any portion of the Confidential Information of
Seller or the Company, that any Confidential Information of Buyer has been
disclosed to Seller or its Representatives or that Seller, the Company or their
Representatives have inspected any portion of the Confidential Information of
Buyer or (b) any information about the transactions contemplated herein,
including the status of such discussions or negotiations, the execution of any
documents (including this Agreement) or any of the terms of the transactions
contemplated herein or the related documents (including this Agreement). Seller
and Buyer will consult with each other concerning the means by which the
Company’s employees, customers, suppliers and others having dealings with the
Company will be informed of the transactions contemplated herein, and Buyer will
have the right to be present for any such communication.

  14.3   NOTICES


        All notices, Consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a
party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid); (b) sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment; or (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or e-mail
addresses and marked to the attention of the person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a party may designate by notice to the other parties):

-55-



--------------------------------------------------------------------------------

Seller: Optimization Technologies, Inc.

--------------------------------------------------------------------------------

Attention: Dexter Turner

--------------------------------------------------------------------------------

Address: 15236 NW Greenbrier Pkwy

--------------------------------------------------------------------------------

  Beaverton, OR 97006

--------------------------------------------------------------------------------

Fax no.: (503) 690-8840

--------------------------------------------------------------------------------

E-mail address: dturner@optechnologies.com

--------------------------------------------------------------------------------


with a mandatory copy to: Bittner & Hahs, P.C.

--------------------------------------------------------------------------------

Attention: Andrew D. Hahs

--------------------------------------------------------------------------------

Address: 4949 SW Meadows Road, Suite 260

--------------------------------------------------------------------------------

  Lake Oswego, OR 97035

--------------------------------------------------------------------------------

Fax no.: 503-228-8566

--------------------------------------------------------------------------------

E-mail address: ahahs@bittner-hahs.com

--------------------------------------------------------------------------------


Company (before the Closing): OP Technologies, Inc.

--------------------------------------------------------------------------------

Attention: Dexter Turner

--------------------------------------------------------------------------------

Address: 15236 NW Greenbrier Pkwy

--------------------------------------------------------------------------------

  Beaverton, OR 97006

--------------------------------------------------------------------------------

Fax no.: (503) 690-8840

--------------------------------------------------------------------------------

E-mail address: dturner@optechnologies.com

--------------------------------------------------------------------------------

with a mandatory copy to: Bittner & Hahs, P.C.

--------------------------------------------------------------------------------

Attention: Andrew D. Hahs

--------------------------------------------------------------------------------

Address: 4949 SW Meadows Road, Suite 260

--------------------------------------------------------------------------------

  Lake Oswego, OR 97035

--------------------------------------------------------------------------------

Fax no.: 503-228-8566

--------------------------------------------------------------------------------

E-mail address: ahahs@bittner-hahs.com

--------------------------------------------------------------------------------


Company (after the Closing): Op Technologies, Inc.   c/o Aerosonic Corporation

--------------------------------------------------------------------------------

Attention: Mark P. Perkins

--------------------------------------------------------------------------------

Address: 1212 North Hercules Avenue

--------------------------------------------------------------------------------

  Clearwater, Florida 33765

--------------------------------------------------------------------------------

Fax no.: (727) 442-6673

--------------------------------------------------------------------------------

E-mail address: mperkins@aerosonic.com

--------------------------------------------------------------------------------


with a mandatory copy to: Troutman Sanders LLP

--------------------------------------------------------------------------------

Attention: Sanford G. Hausner, Esq.

--------------------------------------------------------------------------------

Address: The Chrysler Building

--------------------------------------------------------------------------------

  405 Lexington Avenue

--------------------------------------------------------------------------------

  New York, NY 10174

--------------------------------------------------------------------------------

Fax no.: (212) 704-8313

--------------------------------------------------------------------------------

E-mail address: sanford.hausner@troutmansanders.com

--------------------------------------------------------------------------------

-56-



--------------------------------------------------------------------------------

Buyer: Aerosonic Corporation

--------------------------------------------------------------------------------

Attention: Mark P. Perkins

--------------------------------------------------------------------------------

Address: 1212 North Hercules Avenue

--------------------------------------------------------------------------------

  Clearwater, Florida 33765

--------------------------------------------------------------------------------

Fax no.: (727) 442-6673

--------------------------------------------------------------------------------

E-mail address: mperkins@aerosonic.com

--------------------------------------------------------------------------------


with a mandatory copy to: Troutman Sanders LLP

--------------------------------------------------------------------------------

Attention: Sanford G. Hausner, Esq.

--------------------------------------------------------------------------------

Address: The Chrysler Building

--------------------------------------------------------------------------------

  405 Lexington Avenue

--------------------------------------------------------------------------------

  New York, NY 10174

--------------------------------------------------------------------------------

Fax no.: (212) 704-8313

--------------------------------------------------------------------------------

E-mail address: sanford.hausner@troutmansanders.com

--------------------------------------------------------------------------------



  14.4   JURISDICTION; SERVICE OF PROCESS


    (a)               Any Proceeding arising out of or relating to this
Agreement or any transactions contemplated herein shall be brought in the courts
of the State of Florida, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement in any other court. The parties agree that
either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of forum.
Process in any Proceeding referred to in the first sentence of this Section may
be served on any party anywhere in the world.


    (b)               THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


-57-



--------------------------------------------------------------------------------

  14.5   ENFORCEMENT OF AGREEMENT


        Seller and the Company acknowledge and agree that Buyer would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any Breach of this Agreement by
Seller or the Company could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which Buyer may be entitled, at law or in equity, it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent Breaches or
threatened Breaches of any of the provisions of this Agreement, after posting
any required bond or other undertaking.

  14.6   WAIVER; REMEDIES CUMULATIVE


        The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither any failure nor any delay by any party in
exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of that party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

  14.7   ENTIRE AGREEMENT AND MODIFICATION


        This Agreement supersedes all prior agreements, whether written or oral,
between the parties with respect to its subject matter (including any letter of
intent and any confidentiality agreement among Buyer, Seller and/or the Company)
and constitutes (along with the Disclosure Schedule, Exhibits and other
documents delivered pursuant to this Agreement) a complete and exclusive
statement of the terms of the Agreement between the parties with respect to its
subject matter. This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the party to be charged with
the amendment.

  14.8   DISCLOSURE SCHEDULE


        The information in the Disclosure Schedule constitutes (i) exceptions to
particular representations, warranties, covenants and obligations of Seller and
the Company as set forth in this Agreement or (ii) descriptions or lists of
assets and liabilities and other items referred to in

-58-



--------------------------------------------------------------------------------

this Agreement. If there is any inconsistency between the statements in this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in this
Agreement will control.

  14.9   ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS


        No party may assign any of its rights or delegate any of its obligations
under this Agreement without the prior written consent of the other parties,
except that Buyer may assign any of its rights and delegate any of its
obligations under this Agreement (except the obligations regarding the Buyer
Common Stock) to any Subsidiary of Buyer and may collaterally assign its rights
hereunder to any financial institution providing financing in connection with
the transactions contemplated herein. No such assignment will release Buyer of
its obligations hereunder. Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except such rights
as shall inure to a successor or permitted assignee pursuant to this Section
14.9.

  14.10   SEVERABILITY


        If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

  14.11   CONSTRUCTION


        The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles” and “Sections” refer to the corresponding Articles and
Sections of this Agreement and the Disclosure Schedule.

  14.12   TIME OF ESSENCE


        With regard to all dates and time periods set forth or referred to in
this Agreement, time is of the essence.

  14.13   GOVERNING LAW


        This Agreement will be governed by and construed under the laws of the
State of Florida without regard to conflicts-of-laws principles that would
require the application of any other law.

  14.14   EXECUTION OF AGREEMENT


        This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be

-59-



--------------------------------------------------------------------------------



deemed to constitute one and the same agreement. The exchange of copies of this
Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.


[SIGNATURE PAGES FOLLOW]

-60-



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

Buyer:   Seller:       AEROSONIC CORPORATION   OPTIMIZATION TECHNOLOGIES, INC.  
        By: /s/ David Baldini   By: /s/ Dexter Turner   Name: David Baldini 
Name: Dexter Turner  Title: Chairman of the Board and  Title: President 
          Chief Executive Officer 



Company:           OP TECHNOLOGIES, INC.                By: /s/ Dexter Turner  
   Name: Dexter Turner     Title: President    

-61-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

Holders of at least 90% of the issued and outstanding shares of capital 
Percentage Held stock, on a fully-diluted basis, of Seller for purposes of
Section 2.6 of  this Agreement only    /s/ Dexter Turner   55.63% Dexter Turner 
  /s/ Mark Webb   10.01% Mark Webb    Marc & Polly Murphy Revocable Family
Trust  14.84%   By: /s/ Polly Murphy          Trustee  . Trustee    /s/ Dwight
M. Turner   7.71% Dwight M. Turner    /s/ Catherine E. Turner   7.42% Catherine
E. Turner 




--------------------------------------------------------------------------------


EXHIBITS

Exhibit 2.3   Officers and Directors  Exhibit 2.5(a)(ii)   Lock-up Agreement 
Exhibit 2.5(a)(vii)   Written Resignation Letter  Exhibit 8.3   Material
Consents  Exhibit 8.9   Ancillary Agreements 




--------------------------------------------------------------------------------


DISCLOSURE SCHEDULES

Section 1.1 (CP) of the Disclosure Schedule   Company Products       Section 1.1
(PE) of the Disclosure Schedule   Permitted Encumbrances       Section 2.1(b) of
the Disclosure Schedule   Excluded Assets and Liabilities       Section 3.2(c)
of the Disclosure Schedule   Required Notices and Consents (Seller)      
Section 4.1(a) of the Disclosure Schedule   Company's Jurisdiction of
Incorporation         and Foreign Qualifications       Section 4.1(c) of the
Disclosure Schedule   Subsidiary(ies) of Company; List of             Ownership
of Shares of capital stock or     other securities of any other Person      
Section 4.2(c) of the Disclosure Schedule   Required Notices and Consents
(Company)       Section 4.6 of the Disclosure Schedule   Title to Assets      
Section 4.7 of the Disclosure Schedule   Leased Real Property by the Company;  
    Section 4.8 of the Disclosure Schedule   Accounts Receivable       Section
4.9(b) of the Disclosure Schedule   Suppliers       Schedule 4.9(c) of the
Disclosure Schedule   Customers       Section 4.10(a) of the Disclosure Schedule
  Liabilities       Section 4.10(b) of the Disclosure Schedule   Dividends      
Section 4.10(c) of the Disclosure Schedule   Indebtedness       Section 4.11(b)
of the Disclosure Schedule   Tax Returns       Section 4.12 of the Disclosure
Schedule   Material Adverse Change       Section 4.12(a) of the Disclosure
Schedule   Employees and Employee Benefits       Section 4.13(c) of the
Disclosure Schedule   List of all Employee Benefits  

-1-



--------------------------------------------------------------------------------

Schedule 4.14(a) of the Disclosure Schedule   Compliance with Legal
Requirements,     Governmental Authorizations       Section 4.14(b) of the
Disclosure Schedule   Governmental Authorizations       Section 4.15 of the
Disclosure Schedule:   Legal Proceedings; Orders       Section 4.16 of the
Disclosure Schedule   Absence of Certain Changes and Events       Section
4.17(a) of the Disclosure Schedule   Contracts       Section 4.17(b) of the
Disclosure Schedule   Seller's Rights, Obligations or Liability     under any
Contract that relates to the     business of the Company       Section 4.17(c)
of the Disclosure Schedule   Assigned Contracts       Section 4.17(d) of the
Disclosure Schedule   Compliance and No Default under Contracts       Section
4.18 of the Disclosure Schedule   Insurance       Section 4.19 of the Disclosure
Schedule   Environmental Matters       Section 4.20(b) of the Disclosure
Schedule   Intellectual Property Assets       Section 4.20(c) of the Disclosure
Schedule   Intellectual Property Assets / Ownership       Section 4.20(d) of the
Disclosure Schedule   Patents       Section 4.20(e) of the Disclosure Schedule  
Marks       Section 4.20(f) of the Disclosure Schedule   Copyrights      
Section 4.20(h) of the Disclosure Schedule   Net Names       Section 4.21 of the
Disclosure Schedule   Relationships with Related Persons       Section 4.24 of
the Disclosure Schedule   Warranties/Guaranties       Section 4.25 of the
Disclosure Schedule   Accounts; Safe Deposit Boxes; Powers Of Attorney      
Section 5.2 of the Disclosure Schedule   Consents by Buyer       Section 8.7 of
the Disclosure Schedule   Indebtedness  

-2-